Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 1 of 58 PageID #: 14938



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
__________________________________________
                                              )
BRISTOL-MYERS SQUIBB COMPANY AND )
PFIZER INC.,                                  )
                                              )
      Plaintiffs and Counterclaim-Defendants, )
                                              )
      v.                                      ) C.A. No. 17-374-LPS
                                              )
AUROBINDO PHARMA USA INC., et al.,            )
                                              ) (CONSOLIDATED)
      Defendants and Counterclaim-Plaintiffs. )
                                              )


             DEFENDANTS’ PROPOSED FINDINGS OF FACT ON INVALIDITY



Marc R. Wezowski                          John C. Phillips, Jr. (#110)
Don J. Mizerk                             David A. Bilson (#4986)
Phillip D. Segrest, Jr.                   PHILLIPS, GOLDMAN, MCLAUGHLIN &
Dustin L. Taylor                          HALL, P.A.
Femi Masha
                                          1200 North Broom Street
HUSCH BLACKWELL LLP                       Wilmington, DE 19806
120 South Riverside Plaza, Suite 2200     Tel: (302) 655-4200
Chicago, IL 60606                         jcp@pgmhlaw.com
Tel: (312) 655-1500                       dab@pgmhlaw.com
marc.wezowski@huschblackwell.com
don.mizerk@huschblackwell.com
philip.segrest@huschblackwell.com
dustin.taylor@huschblackwell.com
femi.masha@huschblackwell.com

Thomas P. Heneghan
HUSCH BLACKWELL LLP
33 East Main Street
Suite 300
Madison, WI 53701
Tel: (608) 234-6032
Tom.Heneghan@huschblackwell.com

Counsel for SigmaPharm Laboratories LLC



DocID: 4824-7719-9789.13
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 2 of 58 PageID #: 14939




Paul H. Kochanski                                         Karen L. Pascale
Kendall K Gurule                                          Robert M. Vrana
LERNER, DAVID, LITTENBURG,                                YOUNG, CONAWAY, STARYGATT &
KRUMHOLZ & MENTLIK, LLP                                   TAYLOR LLP
20 Commerce Drive                                         Rodney Square
Cranford, NJ 07016                                        1000 North King Street
Tel: (908)654-5000                                        Wilmington, DE 19801
pkochanski@lernerdavid.com                                Tel: (302) 571-6600
kgurule@lernerdavid.com                                   kpascale@ycst.com
                                                          rvrana@ycst.com
Counsel for Sunshine Lake Pharma Co., Ltd. and HEC
Pharm USA Inc.




Paul A. Braier                                            John C. Phillips, Jr. (#110)
P. Branko Pejic                                           David A. Bilson (#4986)
Michael J. Fink                                           PHILLIPS, GOLDMAN, MCLAUGHLIN &
Jill M. Browning                                          HALL, P.A.
GREENBLUM & BERNSTEIN, P.L.C.                             1200 North Broom Street
1950 Roland Clarke Place                                  Wilmington, DE 19806
Reston, VA 20191                                          Tel: (302) 655-4200
Tel: (703) 716-1191                                       jcp@pgmhlaw.com
pbraier@gbpatent.com                                      dab@pgmhlaw.com
bpejic@gbpatent.com
mfink@gbpatent.com
jbrowning@gbpatent.com

Counsel for Unichem Laboratories Ltd.


Dated: December 20, 2019




DocID: 4824-7719-9789.13                             ii
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 3 of 58 PageID #: 14940




                                                          TABLE OF CONTENTS

I.         THE ’208 PATENT ................................................................................................................ 1

      A.         The ’208 Patent Disclosures. ............................................................................................ 1

      B.         The ’208 Patent Is Invalid for Improper Dependency...................................................... 4

      C.   The ’208 Patent Does Not Describe and Enable a POSA to Make a “Pharmaceutically
      Acceptable Salt” of Apixaban................................................................................................... 10

           1.     The Inventors of the ’208 Patent Testified They Did Not Make or Invent Apixaban
           Salts. 10

           2.       Apixaban Is a Non-Ionizable Compound. .................................................................. 11

           3.    Pharmaceutically Acceptable Salts Cannot Be Made From a Compound that Is Not
           Ionizable. ............................................................................................................................... 15

           4.       The Salts Made by Dr. Jacobsen Are Not Pharmaceutically Acceptable. .................. 21

II.        The ’945 Patent ..................................................................................................................... 27

      A.         Background of the ’945 Patent. ...................................................................................... 27

      B.    The ’945 Asserted Claims Are Invalid for Failure to Comply With the Written
      Description and Enablement Requirements of 35 U.S.C. § 115............................................... 29

           1.       The ’945 Patent Only Describes Determining the D90 of the Bulk Apixaban. ........... 29

           2.    The ’945 Patent Considers the D90 of the Bulk Apixaban to Be Critical in Improving
           in Vivo Dissolution of Tableted Apixaban. .......................................................................... 31

           3.     The ’945 Patent Does Not Describe or Disclose Ascertaining the D90 of the Apixaban
           Particles After Formulation................................................................................................... 32

           4.    A POSA Would Not Have Known How to Determine the D90 Limitation of an API
           After Formulation and the Claims Require This Determination. ......................................... 34

           5.   The ’945 Patent Does Not Enable a POSA to Determine the D90 Value of Bulk
           Apixaban. .............................................................................................................................. 38

      C.     The ’945 Asserted Claims Are Invalid Under 35 U.S.C. § 103 Over the Prior Art and
      State of the Art. ......................................................................................................................... 38




DocID: 4824-7719-9789.13                                                    iii
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 4 of 58 PageID #: 14941



      1.       Physical Properties of Apixaban Were Known in the Prior Art. ................................ 38

      2.   The State of the Art as of 2009-2010 Establishes That a POSA Would Have Been
      Motivated to Combine the Prior Art to Arrive at the Claimed Invention. ............................ 39

      3.   Primary Prior Art References (Carreiro, the ’306 Publication, the ’208 Patent, and
      Nause) ................................................................................................................................... 42

      4.       Secondary References (Wei and FDA Guidance 1997) ............................................. 45

      5.       Invalidity Claim Charts .............................................................................................. 47




DocID: 4824-7719-9789.13                                               iv
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 5 of 58 PageID #: 14942



                                     ABBREVIATIONS

         The ’208 Patent        U.S. Patent No. 6,967,208 (JTX-1)

                                U.S. Patent Application Publication No. 2007/0191306 to
         The ’306 Publication
                                Munir N. Nassar et al. (DTX-303)

         The ’945 Patent        U.S. Patent No. 9,326,945 (JTX-2)

         Asserted ’208 Claims   Claims 13 and 104 of U.S. Patent No. 6,967,208

         Asserted ’945 Claims   Claims 21 and 22 of U.S. Patent No. 9,326,945

         BMS                    Plaintiff Bristol-Myers Squibb Company

                                Jennifer Carreiro & Jack Ansell, “Apixaban, An Oral Direct
                                Factor Xa Inhibitor: Awaiting the Verdict,” EXPERT OPINION
         Carreiro
                                INVESTIGATIONAL DRUGS 17(12):1937–45 (2008) (DTX-
                                312)

                                Dahan et al., Prediction of Solubility and Permeability Class
         Dahan                  Membership: Provisional BCS Classification of the World's
                                Top Oral Drugs, Dec. 2009 (DTX-437)

         Defendants             Unichem, Sunshine Lake, and Sigmapharm

         EDS                    energy dispersive x-ray spectroscopy

                                Eriksson et al., Comparative Pharmacodynamics and
         Eriksson               Pharmacokinetics of Oral Direct Thrombin and Factor Xa
                                Inhibitors in Development, 2009 (PTX-320)

                                FDA GUIDANCE FOR INDUSTRY, DISSOLUTION
         FDA Guidance 1997      TESTING OF IMMEDIATE RELEASE SOLID ORAL
                                DOSAGE FORMS, CDER (Aug. 1997) (DTX-320)

         HEC                    Defendant HEC Pharm USA Inc.

                                Kola and Landis, Can the pharmaceutical industry reduce
         Kola and Landis        attrition rates? Nature Reviews/Drug Discovery, Vol 3, August
                                2004, 711–715 (DTX-368)

         LDA                    lithium diisopropylamide

                                International Publication No. WO2010/147978 titled “Dosage
         Nause                  Forms of Apixaban” was filed based upon a June 16, 2009
                                priority document (U.S. Provisional Application 61/187,442)



DocID: 4824-7719-9789.13                       v
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 6 of 58 PageID #: 14943



                           (DTX-344)

         Pfizer            Plaintiff Pfizer Inc.

         Plaintiffs        BMS and Pfizer

                           Donald J.P. Pinto et al., “Discovery of 1-(4-Methoxyphenyl)-7-
                           oxo-6-(4-(2-oxopiperidin-1-yl)phenyl)-4,5,6,7-tetrahydro-1H-
                           pyrazolo[3,4-c]pyridine-3-carboxamide (Apixaban, BMS-
         Pinto 2007
                           562247), A Highly Potent, Selective, Efficacious, and Orally
                           Bioavailable Inhibitor of Blood Coagulation Factor Xa,” J.
                           MED. CHEM. 50(22):5339–56 (2007) (DTX-349)

         POSA              Person of Ordinary Skill in the Art

                           Parties’ Statement of Uncontested Facts, Pretrial Order,
         PSUF
                           Exhibit 1 (D.I. 672–1.)

         SEM               Scanning Electron Microscopy

         SigmaPharm        Defendant SigmaPharm Laboratories, LLC

                           S. Stegemann et al., When Poor Solubility Becomes an Issue:
         Stegemann         From Early Stage to Proof of Concept, 31 EUR. J.
                           PHARMACEUTICAL SCI. 249–61 (2007) (DTX-355)

         Sunshine Lake     Defendant Sunshine Lake Pharma Co., Ltd.

                           Sobieraj-Teague et al., New Anticoagulants for Atrial
         Teague            Fibrillation, Seminars in Thrombosis and Hemostasis, 2009
                           (PTX-480)

         Unichem           Defendant Unichem Laboratories, Ltd.

                           U.S. Patent Application Publication No. 2006/0160841 to
         Wei
                           Chenkou Wei et al. (DTX-359)

                           Lawrence X. Yu et al., Biopharmaceutics Classification System:
         Yu                The Scientific Basis for Biowaiver Extensions, 19(7)
                           PHARMACEUTICAL RES. 921–25 (2002) (DTX-364)




DocID: 4824-7719-9789.13                   vi
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 7 of 58 PageID #: 14944



                                      I.      THE ’208 PATENT

A.       The ’208 Patent Disclosures.

         1.        The ’208 Patent issued on Nov. 22, 2005. (JTX-1.) It was filed on September 17,

2002, and claims priority to previous applications whose earliest priority date is Sept. 21, 2001.

(PSUF ¶ 18.)

         2.        Plaintiffs’ and defendants’ experts offered definitions of a POSA that differed in

wording, as stated in PSUF ¶¶ 20, 21.

         3.        Under either definition, a POSA “essentially is a chemist, anorganic medical

chemist . . . what would be involved in the synthesis of small molecules” who “would consult

with professionals in related issues in related to development, including analytical formulation,”

which “is the point where pharmaceutical salts are produced, and . . . where they’re selected and

used in pharmaceutical products.” (Tr. 14:12–25 (Buckton).)

         4.        The opinions offered by each side’s experts as to the validity or infringement of

the ’208 Patent do not change based on which definition of a POSA is applied. (PSUF ¶ 22.)

         5.        Throughout the ’208 Patent, “pharmaceutically acceptable” modifies not only

“salts,” but also “carrier.” (E.g., JTX-1 col.5:55–56, 66 (“pharmaceutically acceptable salt”);

JTX-1 col.5:55–56 (“pharmaceutically acceptable carrier”).)

         6.        The ’208 Patent defines “pharmaceutically acceptable” to mean “those

compounds, materials, compositions, and/or dosage forms which are, within the scope of sound

medical judgment, suitable for use in contact with the tissues of human beings and animals

without excessive toxicity, irritation, allergic response, or other problem or complication,

commensurate with a reasonable benefit/risk ratio.” (JTX-1 col.116:40–47.) Thus,

“pharmaceutically acceptable” refers to carriers, compounds (including salts), materials,




DocID: 4824-7719-9789.13                            1
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 8 of 58 PageID #: 14945



compositions, and dosage forms. (Id.)

         7.        The ’208 Patent describes the synthesis of apixaban in Example 18. (JTX-1

col.174:21–175:51; Tr. 54:2–11 (Buckton).)

         8.        The ’208 Patent does not disclose a pharmaceutically acceptable salt (or any other

salt) of apixaban in Example 18. Instead, it discloses a general method salt formation:

         The pharmaceutically acceptable salts of the present invention can be synthesized
         from the parent compound that contains a basic or acidic moiety by conventional
         chemical methods. Generally, such salts can be prepared by reacting the free acid
         or base forms of these compounds with a stoichiometric amount of the appropriate
         base or acid in water or in an organic solvent, or in a mixture of the two;
         generally, non-aqueous media like ether, ethyl acetate, ethanol, isopropanol, or
         acetonitrile are preferred. Lists of suitable salts are found in Remington’s
         Pharmaceutical Sciences, 17th ed., Mack Publishing Company, Easton, Pa., 1985,
         p. 1418, the disclosure of which is hereby incorporated by reference.

(JTX-1 col.117:1–13; Tr. 32:9–23 (Buckton).)

         9.        This disclosure does not inform a POSA how to make a pharmaceutically

acceptable salt of apixaban “[b]ecause apixaban is not one of these compounds. It doesn’t have a

free acid or freebase form . . . .” (Tr. 32:24–33:16 (Buckton).)

         10.       This is the only disclosure in the ’208 Patent that would give a POSA any

guidance regarding how to make a pharmaceutically acceptable salt of apixaban. (Id. col.33:9–

16.)

         11.       The ’208 Patent only discloses the existence of salts generally, without any

specific disclosure of any salt of apixaban or any pharmaceutically acceptable salt of apixaban.

(Id. col.44:20–45:6.)

         12.       Before Plaintiffs sued Defendants on the ’208 Patent, Plaintiffs had filed a

Certificates of Correction adding Claims 104 through 118. (JTX-1 BMSAPIX10263488–500.)

         13.       Plaintiffs assert that SigmaPharm and Unichem infringe Claims 13 and 104 of the

’208 Patent. (PSUF ¶ 16.)


DocID: 4824-7719-9789.13                            2
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 9 of 58 PageID #: 14946



         14.       Claim 13, as corrected, claims:

         13. A compound according to claim 8, wherein the compound is:

                   1-(4-methoxyphenyl)-7-oxo-6-[4-(2-oxo-1-pipericlinyl)phenyl]-4,5 ,6 ,7 -
                   tetrahydro-1H-pyrazolo-[3 ,4-c]pyridine-3-carboxamide

                   or a pharmaceutically acceptable salt form thereof.

(JTX-1 col.269:1–6.)

         15.       Asserted Claim 13 did not appear in the original ’208 Patent application. (D.I.

182–9 at 36–134 (original application.)

         16.       In September 2018—one year and five months after Plaintiffs sued SigmaPharm

and Unichem on the ’208 Patent—Plaintiffs received a second Certificate of Correction

correcting the chemical name of apixaban and a third Certificate of Correction, which corrected

Claim 104. (JTX-1 at BMSAPIX10263502–503.)

         17.       Claim 104, as corrected, claims “A compound according to claim 13, which is a

crystalline compound.” (Id. at p. 152, 157.)

         18.       The Court construed the term “pharmaceutically acceptable salts” in the

’208 Patent to mean “derivatives of the disclosed compounds wherein the parent compound is

modified by making acid or base salts thereof, which are, within the scope of sound medical

judgment, suitable for use in contact with the tissues of human beings and animals without

excessive toxicity, irritation, allergic response, or other problem or complication, commensurate

with a reasonable benefit/risk ratio.” (D.I. 381 at 1; see also PSUF ¶ 23.)

         19.       During claim construction, Plaintiffs originally proposed that “pharmaceutically

acceptable salt” means “derivative wherein the compound is modified by making an acid or base

salt.” (Mem. Op., 5, D.I. 380.)

         20.       Plaintiffs then revised their proposed construction to “derivative wherein the



DocID: 4824-7719-9789.13                             3
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 10 of 58 PageID #: 14947



 compound is modified by making an acid or base salt acceptable for use in the pharmaceutical

 arts, such as the salts disclosed at U.S. Patent No. 6,967,208, column 116, lines 51–67, and in

 Remington’s Pharmaceutical Sciences, 17th ed., Mack Publishing Company, Easton, Pa., 1985,

 p. 1418.” (Id.)

          21.       The Court rejected Plaintiffs’ proposed construction and found that although

 “Plaintiffs agree that the claimed salts must be ‘acceptable for use in the pharmaceutical arts,’

 . . . Plaintiffs’ revised construction provides no guidance as to the meaning of ‘acceptable for use

 in the pharmaceutical arts.’” (Id. at 7 (citation omitted).)

          22.       The Court also noted that, “[i]n Plaintiffs’ view, a pharmaceutically acceptable

 salt of the type claimed in the patent ‘need not come directly into contact with human tissue” and

 does not have ‘independent safety limitations like the ones Defendants are seeking to introduce.”

 (Id. at 5 (citations omitted).)

          23.       Moreover, “[t]he patent does not support the conclusion that the patentee intended

 its definition of ‘pharmaceutically acceptable’ to modify ‘compound’ but not to also modify

 ‘salts,’ particularly given that it is undisputed that ‘salts’ are also ‘compounds.’” (Id. at 8.)

 B.       The ’208 Patent Is Invalid for Improper Dependency.

          24.       Defendants called Dr. Clayton Heathcock to testify about the claims of the

 ’208 Patent. (Tr. 677:22–677:24 (Heathcock).) The Court found Dr. Heathcock qualified to

 testify as an expert on organic chemistry and medicinal chemistry (Id. at 683:18–683:22).

          25.       Dr. Heathcock and Dr. MacMillan offered slightly different opinions on the level

 of ordinary skill in the art, but each agreed that their opinions would be the same under either

 definition. (Tr. 683:23–685:5 (Heathcock); Tr. 277:10–278:13 (MacMillan).) Dr. Heathcock

 himself had all the qualifications of a person of ordinary skill in the art as of the priority date of




 DocID: 4824-7719-9789.13                            4
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 11 of 58 PageID #: 14948



 the ’208 Patent. (Tr. 685:6–9 (Heathcock).)

          26.       Dr. Heathcock opined that Claim 1 of the ’208 Patent does not read on the

 compound apixaban, disagreeing with Dr. MacMillan’s opinion that Claim 1 reads on the

 compound apixaban. (Id. at 685:21–686:23.)

          27.       Apixaban’s chemical structure includes several rings, labelled P, M, A, E, and Q

 in Claim 1. (Id. at 687:2–4; see DDX 6-5.) The number of substituents present in apixaban for

 each of rings M, A, E, and Q exceeds the number permitted by Claim 1. (Id. col.687:4–13.)

          28.       Claim 1 requires that each of rings M, E, A, and Q be “substituted with” at most 2

 substituents from Markush groups R1a, R, R4, and R4a, respectively. (Id.; JTX-1 col.237:22–23,

 237:60–61, 238:20–21, 238:34–36 ) In comparing a compound like apixaban to this claim

 language, a person of ordinary skill in the art would determine how many substituents the

 structure corresponding to a ring has by looking at the list of Markush group members, and then

 just count how many of those members are attached by a bond to the corresponding ring. (Tr.

 689:19–690:5 (Heathcock).) Dr. Heathcock explained that “you’re just counting, really.” (Id.

 col.690:6.)

          29.       Claim 1 does not read on apixaban because a limitation requires that Ring M be

 substituted with at most 2 members from Markush group R1a (JTX-1 col.237:22–23), but the

 patent lists hydrogen as a member of group R1a (JTX-1 col.238:62–239:8) and apixaban has four

 hydrogens attached to the structure corresponding to Ring M. (Tr. 689:1–689:18, 690:7–12

 (Heathcock); see also DDX 6-9.)

          30.       Claim 1 also does not read on apixaban because a limitation requires that Ring E

 be substituted with at most 2 members from Markush group R (JTX-1 col. 237:60–61), but the

 patent lists hydrogen as a member of group R (JTX-1 col.238:5–16) and apixaban has four




 DocID: 4824-7719-9789.13                            5
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 12 of 58 PageID #: 14949



 hydrogens attached to the structure corresponding to Ring E, in addition to one OCH3, which is

 also a member of group R, so it is substituted with a total of five members of group R. (Tr.

 690:14–691:7 (Heathcock); see also DDX 6-10.) Because five members is more than two, this is

 another limitation that apixaban fails to meet. (Tr. 691:6–7 (Heathcock).)

          31.       Claim 1 also does not read on apixaban because a limitation requires that Ring A

 be substituted with at most two members from Markush group R4 (JTX-1 238:20–21), but the

 patent lists hydrogen as a member of group R4 (JTX-1 240:48–64) and apixaban has four

 hydrogens attached to the structure corresponding to Ring A. (Tr. 691:9–692:2 (Heathcock); see

 also DDX 6-11.) Because four is more than two, this is a third limitation from Claim 1 that

 apixaban fails to meet. (Id. col.689:25–692:2.)

          32.       Claim 1 also does not read on apixaban because a limitation requires that Ring Q

 be substituted with at most 2 members from Markush group R4a (JTX-1 238:34–36), but the

 patent lists hydrogen as a member of group R4a (JTX-1 240:65–241:13) and apixaban has eight

 hydrogens attached to the structure corresponding to Ring A. (Tr. 692:6–692:19 (Heathcock); see

 also DDX 6-12.) This is a fourth limitation in Claim 1 that apixaban fails to meet. (Id.

 col.692:20–692:21.)

          33.       Dr. MacMillan does not count the group member hydrogen when determining the

 number of substituents on the rings. (Tr. 692:22–693:1 (Heathcock).) He counts all the other

 group members; there is no other member of the group he does not count when determining the

 number of substituents, but treats hydrogen differently. (Id. col.689:25–693:9.)

          34.       The patent itself explains what the word “substituted” means, twice, in its

 “Definitions” section. (JTX-1 col.113:66–114:3, 117:43–49; Tr. 693:12–693:16 (Heathcock).) In

 both places, it indicates that “substituted” in this patent means, or indicates, that “one or more




 DocID: 4824-7719-9789.13                            6
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 13 of 58 PageID #: 14950



 hydrogens . . . is replaced with a selection from the indicated” group, i.e., with a member of the

 recited Markush group. (JTX-1 col.113:66–114:3, 117:43–49; Tr. 693:17–693:23 (Heathcock)):

          The term “substituted,” as used herein, means that any one or more hydrogens on
          the designated atom is replaced with a selection from the indicated group . . . .

 (JTX-1 col.113:66–114:1.)

          “Substituted” is intended to indicate that one or more hydrogens on the atom
          indicated in the expression using “substituted” is replaced with a selection from
          the indicated group(s) . . .

 (Id. col.117:43–46.)

          35.       Those definitions do not differ from the meaning a POSA would give the term;

 they instead reflect what an ordinary, educated person, even an undergraduate in an organic

 chemistry course, would understand the term to mean. (Tr. 693:25–694:5 (Heathcock).)

          36.       That definitional language in the specification explaining the plain and ordinary

 meaning requires replacing one or more hydrogens, and does not encompass replacing no

 hydrogens—if instead zero (0) hydrogens are replaced the correct term would be

 “unsubstituted.” (Id. at 694:6–694:13.)

          37.       Dr. MacMillan identifies two circumstances in which he would count a hydrogen

 as a substituent: if the hydrogen is attached to a nitrogen, or if the hydrogen were to replace an

 atom other than hydrogen attached to a carbon. (Id. at 694:14–694:21.)

          38.       Although the patent describes substitution on a nitrogen in a heterocycle ring,

 nothing in that description would suggest to a POSA that a hydrogen counts as a substituent only

 when attached to a heteroatom. (Id. at 695:6–695:24.) Instead, the patent states, “[t]he nitrogen

 atom may be substituted or unsubstituted (i.e., N or NR wherein R is H or another substituent, if

 defined).” (Id. at 695:6–695:24; JTX-1 col.115:43–45.) Thus, the specification indicates that

 hydrogen (H) counts as a substituent when it is used as such in the structural formula, and uses



 DocID: 4824-7719-9789.13                            7
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 14 of 58 PageID #: 14951



 the word “unsubstituted” where there is no substituent.

          39.       Nothing in any of the four Markush groups (R1a, R, R4, and R4a) indicates that the

 hydrogen listed counts as a member of those groups only when a heteroatom like nitrogen is

 substituted with the group. (Id. at 695:25–696:4.) Nothing in the definitional language in the

 specification explaining the plain and ordinary meaning indicates that hydrogen counts only on a

 heteroatom like nitrogen. (Id. at 696:6–696:13.)

          40.       “In both cases they talk about the replacement on the designated atom, and the

 atom could be nitrogen or it could be carbon for that matter. It could be something else. It could

 be oxygen. But most commonly, it would be carbon or nitrogen.” (Id.) A POSA would not treat

 the term “substituted” any differently whether referring to a carbon or a heteroatom, like

 nitrogen. (Id. at 696:14–18.)

          41.       Dr. MacMillan also testifies that a hydrogen could count as substituted if it

 replaced an atom other than hydrogen on a compound like carbon tetrachloride (Id. at 696:19–

 698:13, Tr. 311:2–8 (MacMillan).) However, nothing in the patent suggests that the term

 “substituted” can refer to replacing an atom other than hydrogen. (Tr. 698:22–699:3

 (Heathcock).) Replacing an atom other than hydrogen would be contrary to the definitional

 language in the specification explaining the plain and ordinary meaning of “substituted.” (Id. at

 698:22–699:3.) It would be contrary to a POSA’s understanding of “substituted” to treat

 hydrogen as a substituent only if it replaced an atom other than hydrogen. (Id. at 699:4–699:10.)

          42.       Dr. Heathcock’s observation that the claims should include “unsubstituted” as an

 option instead of “substituted with 0” (where the patent has defined “substituted” as meaning to

 replace at least one hydrogen) is consistent with the term “unsubstituted” as it appears

 throughout the specification of the ’208 Patent, and is the way the claims in one of




 DocID: 4824-7719-9789.13                             8
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 15 of 58 PageID #: 14952



 Dr. MacMillan’s own patents was drafted when it sought to cover an unsubstituted structure. (Tr.

 1648:4–7 (MacMillan).)

          43.       Dr. Heathcock acknowledges that the plain and ordinary meaning of substituted as

 stated in the patent and explained in his testimony means that Claim 1 as drafted would not cover

 any actual, real-world compounds. (Tr. 700:6–10 (Heathcock).) While the patentees may have

 intended Claim 1 to cover apixaban as recited in Claims 8 and 13, the claim language they

 drafted does not cover apixaban. (Id. at 700:11–13.)

          44.       Dr. Heathcock also indicated that the language in Claim 1 for each of these rings

 could have been written differently to cover apixaban, if the patentees had chosen to do so. First,

 it would have needed to change “substituted with” to “unsubstituted or substituted with.” The

 low end on the range of substituents would need to be changed from “substituted with 0” to

 “unsubstituted or substituted with 1” to the maximum permissible number of substituents. Also,

 hydrogen would have to be removed as a member of each Markush group. The way the patent

 uses the term “substituted,” starting the range of the number of permissible substitutes with 0

 does not mean the same thing as “unsubstituted.” (Id. at 700:14–702:14.)

          45.       Dr. MacMillan’s treatment of hydrogen effectively ignores hydrogen as a member

 of the Markush groups R, R1a, R4, and R4a because Dr. MacMillan states that a hydrogen could

 never substitute a hydrogen and “substitute” in the ’208 Patent refers only to hydrogen. (Id. at

 702:15–703:22.)

          46.       Moreover, even Dr. MacMillan’s treatment of hydrogen—which treats hydrogen

 differently from every other member of the Markush group, effectively ignores hydrogen as a

 substituent in all four of the rings M, A, E, and Q for groups R, R1, R4, and R4a and contradicts

 the definitional language in the specification explaining the plain and ordinary meaning of




 DocID: 4824-7719-9789.13                            9
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 16 of 58 PageID #: 14953



 “substituted with”—would not be sufficient to overcome the improper dependency issue in the

 claims. Instead, Dr. MacMillan’s proposed treatment would exclude dozens of embodiments

 expressly recited in dependent Claims 3 and 8. Claim 1 requires at least 1 substituent on Ring E.

 Treating hydrogen in the way Dr. MacMillan does excludes 36 of the structures recited in

 dependent Claim 3, and 4 of the compounds in dependent Claim 8. (Id. at 705:15–709:13.)

 C.       The ’208 Patent Does Not Describe and Enable a POSA to Make a
          “Pharmaceutically Acceptable Salt” of Apixaban.

          47.       After reviewing the ’208 Patent, a POSA would not have been able to make a salt

 of apixaban that would be within the scope of sound medical judgment suitable for use in contact

 with the tissues of human beings and animals without excessive toxicity, irritation, allergic

 response, or other problems without complication with a reasonable benefit/risk ratio. (Tr. 44:7–

 19 (Buckton); Tr. 1436:9–13 (Scheidt).)

          48.       After reviewing the ’208 Patent, a POSA would conclude that the inventors were

 not in possession of a salt of apixaban that would be within the scope of sound medical judgment

 suitable for use in contact with the tissues of human beings and animals without excessive

 toxicity, irritation, allergic response, or other problems without complication with a reasonable

 benefit/risk ratio. (Tr. 48:1–13 (Buckton); Tr. 1436:14–18 (Scheidt).) A POSA would instead

 conclude that the salt did not exist and could not be made without undue experimentation. (Id.)

          1.        The Inventors of the ’208 Patent Testified They Did Not Make or Invent
                    Apixaban Salts.

          49.       The ’208 Patent inventors testified they did not make salts of apixaban or invent

 salts of apixaban, which is “in keeping with the notion that [a POSA] would read from the patent

 that [a POSA] wouldn’t believe it was a pharmaceutical salt because it’s a non-ionizable

 compound in that sense.” (Tr. 47:12–25 (Buckton).)




 DocID: 4824-7719-9789.13                           10
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 17 of 58 PageID #: 14954



          50.       A POSA in 2001 would thus not conclude that the ’208 Patent inventors

 possessed a pharmaceutically acceptable salt of apixaban, but would instead “conclude that the

 salt didn’t exist and . . . that you couldn’t make a pharmaceutically acceptable salt of apixaban.”

 (Id. at 48:1–13.)

          51.       Mr. Orwat never made a salt form of apixaban. (Tr. 244:10–11 (Orwat); Tr.

 250:8–9 (Orwat); see also (Tr. 47:2–11 (Buckton).)

          52.       Mr. Orwat claims he had a “brief discussion” with ’208 Patent inventor Don Pinto

 about making a salt of apixaban using LDA as a base. (Tr. 250:23–251:1 (Orwat).) Mr. Orwat

 does not know the pKa of LDA, has never made a salt of a product used for clinical testing using

 LDA, and is not aware of any FDA-approved pharmaceutical that is a salt form made using

 LDA. (Id. at 251:2–11.)

          53.       Mr. Orwat did not know whether a strong base can be toxic if it comes in contact

 with human skin. (Id. at 253:3–5.)

          54.       Dr. Pinto never made any salts of apixaban nor does he know if apixaban salts

 were ever made. (Tr. 1553:11–1554:2 (Pinto); Tr. 45:22–47:1 (Buckton).)

          55.       Dr. Pinto testified that he was responsible for inventing Claim 13, but that he did

 not invent any pharmaceutically acceptable salt forms of apixaban. (Id. at 1554:3–15.)

          56.       Dr. Jennifer Qiao never made a salt of apixaban nor does she know of anyone

 who ever made a salt of apixaban at BMS. (Tr. 1550:14–19 (Qiao).)

          57.       Ms. Stephanie Kifer never made a salt of apixaban. (Tr. 1555:21–23 (Kifer).)

          2.        Apixaban Is a Non-Ionizable Compound.

          58.       Internal memorandum and presentations at BMS, as well as third-party industry

 articles, and even BMS’ own statements to FDA as part of its NDA uniformly state that apixaban




 DocID: 4824-7719-9789.13                            11
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 18 of 58 PageID #: 14955



 is non-ionizable and thus cannot be used to make a salt form. (Tr. 23:16–31:22 (Buckton).)

          59.       These documents do not simply refer to the salt not improving the solubility of

 apixaban, but instead “say you couldn’t make the salt and therefore you cannot use a salt to

 improve the solubility of apixaban.” (Id. at 51:16–20.)

          60.       The difficulty of ionizing apixaban impacts not only solubility, but also “the

 stability of those salts” and “how to process those salts.” (Tr. 1435:5–20 (Scheidt).)

                    a.      Plaintiffs’ witnesses testified at trial that apixaban is not ionizable at the
                            physiological pH range.

          61.       The physiological pH range “is the range at which the drug or product may be

 exposed to at various places in the body . . . .” (Tr. 231:6–21 (Knabb).)

          62.       Dr. Knabb agreed that apixaban is not ionizable in a physiological relevant range.

 (Id.)

          63.       ’208 Patent inventor Mr. Orwat also agreed that apixaban is not ionizable in a

 physiological range. (Tr. 250:21–22 (Orwat).)

                    b.      Internal BMS documents recognize that apixaban is not ionizable.

          64.       A December 3, 2001 e-mail written by Robert Knabb—the Factor Xa inhibitor

 working group co-chair—identified the salt form of apixaban as “none.” (Tr. 228:16–229:25

 (Knabb).)




          65.       Although the issue being addressed in the bullet point immediately above this

 statement was “solubility,” the “salt form: none” language is not indented below “solubility” and



 DocID: 4824-7719-9789.13                             12
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 19 of 58 PageID #: 14956



 the issue addressed immediately below is “stability.” (DTX-188.5; Tr. 233:6–20 (Knabb).)

          66.       Dr. Knabb never made a salt of apixaban. (Tr. 231:25–232:1 (Knabb).) He is not

 aware of any salts made at BMS or outside of the instant litigation. (Id. at 230:1–3, 232:2–16.)

 While at BMS, he was unaware of any plans to make salt forms of apixaban. (Id. at 232:17–21.)

          67.       In February 2002, BMS employees prepared a presentation titled “Factor Xa

 Inhibitor Program: Research Program Review.” (Id. at 230:10–231:5 (discussing DTX-193).)

 The presentation described apixaban as a “neutral compound, so salt formation not an option to

 improve solubility.” (Id.)

          68.       An internal memorandum dated June 9, 2002, states that “[s]ince BMS-562247

 [apixaban] is neutral, there is no salt form.” (DTX-635.1 (emphasis added); Tr. 31:12–22

 (Buckton); Tr. 1433:21–25 (Scheidt).)

          69.       An internal memorandum titled “BMS-562247-01 FORM Selection Report” dated

 March 17, 2003, states that “[d]ue to the lack of an ionizable group, salt formation was not an

 option.” (DTX-634.1; Tr. 28:25–29:12 (Buckton); Tr. 1433:21–25 (Scheidt).)

          70.       An internal presentation entitled “The Discovery of Apixaban, a Potent and

 Selective Orally Bioavailable Coagulation Factor Xa Inhibitor,” describes apixaban as a “highly

 potent, selective, neutral factor Xa inhibitor,” which means that overall, the structure is neutral.

 (DTX-4.39; Tr. 1553:2–10 (Pinto).)

          71.       An internal presentation at BMS, when describing properties of apixaban, states

 that it is a “neutral compound so salt formation not an option.” (DTX-636.2; Tr. 29:13–25

 (Buckton); Tr. 1433:21–25 (Scheidt).)

          72.       The development plan for BMS-562247 states that “[s]ince [apixaban] is non-

 ionizable in salt formation and cannot be used to enhance solubility.” (DTX-632.36; Tr. 30:1–20




 DocID: 4824-7719-9789.13                           13
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 20 of 58 PageID #: 14957



 (Buckton); Tr. 1433:21–25 (Scheidt).)

          73.       DTX-633 is another internal BMS document, which states that apixaban lacks a

 charged group, which “means that apixaban does not exist as a salt form . . . .” (DTX-633.4; Tr.

 30:21–31:11 (Buckton).) Once again, the document states that because apixaban “isn’t an acid,

 it’s not a base, it is not a neutral compound, and therefore you can’t make a salt you could use in

 a pharmaceutical.” (Tr. 31:3–11 (Buckton); Tr. 1433:21–25 (Scheidt).)

          74.       In May 2008, ’208 Patent inventor Dr. Lam wrote in an e-mail that:

          A neutral compound is one that does not have an ionizable hydrogen at pH 1 to 8.
          Apixaban falls inside this category. I don’t know if we have done pH dependent
          solubility. The reason it is not done is that this is a fundamental chemical property
          that one can be [sic] predicted accurately. There is no exception known.

 (DTX-629.1; Tr. 1658:7–1661:15 (MacMillan).)

                    c.      Third-Party publications teach that apixaban is not ionizable.

          75.       A 2008 article titled “Apixaban, an oral direct Factor Xa inhibitor: awaiting the

 verdict” authored by Jennifer Carreiro and Jack Ansell states that “[a]pixaban has no ionizable

 groups . . . .” (DTX-580.4; Tr. 25:25–26:14 (Buckton).)

          76.       A 2013 article titled “Effect of famotidine on the pharmacokinetics of apixaban,

 an oral direct factor Xa inhibitor,” written by Yijay V Upreti et al., states that “[a]pixaban is a

 compound that lacks ionizable groups in its molecular structure . . . .” (DTX-583.6; Tr. 28:2–16

 (Buckton); Tr. 1433:16–20 (Scheidt).) Two of the authors of DTX-583 were employed at BMS

 at the time the article was written. (DTX-583.1)

          77.       A 2015 article titled “Relative Bioavailability of Apixaban Solution or Crushed

 Tablet Formulations Administered by Mouth or Nasogastric Tube in Healthy Subjects,” written

 by Yan Song et al., states that “[a]pixaban is . . . non-ionizable . . . .” (DTX-582.2; Tr. 27:8–28:1

 (Buckton).) Each of the authors of DTX-582 was employed at BMS at the time the article was



 DocID: 4824-7719-9789.13                            14
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 21 of 58 PageID #: 14958



 written. (DTX-582.1; Tr. 27:13–14 (Buckton).)

          78.       A 2016 article titled “Improving the Solubility and Bioavailability of Apixaban

 via Apixaban-Oxalic Acid Cocrystal” and authored by Yong Chen et al., states that “[t]here are

 no ionizable moieties in the molecular structure of [apixaban] . . . .” (DTX-579.1; Tr. 24:25–

 25:24 (Buckton).)

          79.       A 2017 article titled “Novel Oral Anticoagulants in Atrial Fibrillation: Update on

 Apixaban,” authored by Kenechukqu Mezue et al., states that “[g]astric acid modifying agents

 such as famotidine do not affect absorption of apixaban because of its lack of an ionizable

 group and pH-independent solubility.” (DTX-581.4; Tr. 26:15–27:7 (Buckton); see also Tr.

 1433:11–15 (Scheidt).)

                    d.      BMS told FDA that apixaban is not ionizable.

          80.       When BMS submitted its NDA for apixaban to FDA, BMS stated that “BMS-

 562247-01 [apixaban] is a non-ionizable compound.” (DTX-630.2; Tr. 23:20–24:11 (Buckton).)

          81.       Section 2.3.P.2 of BMS’s NDA for apixaban also states that apixaban “is non-

 ionizable.” (DTX-631.5; Tr. 24:12–24 (Buckton); see also Tr. 1433:7–10 (Scheidt).)

          3.        Pharmaceutically Acceptable Salts Cannot Be Made From a Compound that Is
                    Not Ionizable.

          82.        “A salt is a solid, usually crystalline material, which is precipitated when an acid

 [and] base come together in solution in an ionized form and produce the salt.” (Tr. 17:3–7

 (Buckton).)

          83.       Although salts are made to improve the solubility of compounds in the

 gastrointestinal tract, salts are also made to improve stability “so they can be milled or processed

 in pharmaceutical ways.” (Id. at 17:8–20.)

          84.       In order to make a salt, it is first necessary to ionize the compound. (Id. at 19:19–



 DocID: 4824-7719-9789.13                             15
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 22 of 58 PageID #: 14959



 21.) A compound that can be made into a salt is referred to as being “ionizable,” which means

 that if the compound is a base, it has the capability to add a proton, and if it is an acid, then it has

 the capability to lose a proton. (Id. at 17:21–18:10.) Neutral, or “non-ionizable” compounds are

 considered to be neither an acid nor a base. (Id.)

          85.       pKa, as a measure of acid and base, is used to describe how readily a drug

 substance will ionize. (Id. at 18:11–19:4 (discussing DTX-576).)

          86.       pKa is a measure of a molecule’s capability to donate a proton. (Tr. 1411:12–14

 (Scheidt).) Because each area of a molecule has different functional groups, and those functional

 groups have different acidities associated with the group, a compound has more than one pKa.

 (Tr. 14:15–21 (Buckton).)

          87.       Acids and bases are divided into categories from “very strong” to “extremely

 weak,” as shown in the chart from DTX-576.6:




          88.       To be considered a candidate for making a pharmaceutically acceptable salt, the

 compound must have a pKa between three and ten. (Tr. 1411:22–1412:2 (Scheidt).)

          89.        “If the pKa value of a very weak base is less than three or that of a very weak

 acid is greater than ten, salt formation will be very challenging since only a few counterions are

 available . . . .” (DTX-574.14 (Byrn); Tr. 19:22–11 (Berkland).)

          90.       Outside of this range, the material becomes “very, very acidic” (below three) or



 DocID: 4824-7719-9789.13                            16
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 23 of 58 PageID #: 14960



 “very, very basic” (above ten). (Tr. 1412:3–9 (Schedit).)

          91.       A 2010 paper by pharmaceutical company Eli Lilly examined 302 marketed basic

 compounds and found that no marketed products existed that were derived from compounds with

 a pKa below 4.6. (DTX-575.3; Tr. 21:23–22:21 (Buckton).) The paper found this boundary (with

 a pKa of 5), below which the material is too basic to produce a stable pharmaceutical salt. (Id.)

          92.       Dr. Graham Buckton testified on behalf of SigmaPharm and Unichem as an

 expert witness in pharmaceutical sciences, including pharmaceutical formulation, pharmaceutical

 materials, solid state forms, salt selection, and dosage forms. (Tr. 5:1–2, 10:17–24 (Buckton).)

          93.       Dr. Buckton is unaware of any salt that has ever been used pharmaceutically that

 was derived from a drug with a pKa of about zero. (Id. at 21:15–18.)

          94.       Dr. Buckton is unaware of a salt that has ever been used pharmaceutically that is

 derived from a drug compound with a pKa of about 13. (Id. at 21:19–22.)

          95.       Dr. Karl Scheidt is a chemist with an advanced degree in chemistry, medicinal

 chemistry and pharmaceutical chemistry, and has experience in research, design, and

 development of small molecules of drugs and drug candidates. (Tr. 1401:14–23 (Scheidt).) He is

 familiar with the level of ordinary skill of such a person as of the 2001–2002 timeframe. (Id. at

 1401:24–1402:2.)

          96.       Dr. Scheidt is unaware of any existing salts made from compounds with a pKa

 outside this range. (Id. at 1412:22–1413:1.)

          97.       Dr. MacMillan could not identify any pharmaceutically acceptable salt made from

 a compound that, when put into an environment with a pH of three to ten, is completely

 unionized. (Tr. 1656:17–22 (MacMillan).)

                    a.      A medical doctor would not determine whether a salt is
                            “pharmaceutically acceptable”



 DocID: 4824-7719-9789.13                           17
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 24 of 58 PageID #: 14961



          98.       After a pharmaceutical chemist makes a compound, the compound then goes to a

 team of biologists to assess potency and selectivity in different animal models. (Tr. 1403:3–17

 (Scheidt).) It is also evaluated for potential toxicology and formulation considerations. (Id.)

          99.       A pharmaceutical chemist—not a medical doctor—would thus need to confirm

 that the salt could be purified. (Id. at 1413:14–17.)

          100.      The determination of whether a compound is suitable for use in context with

 tissues of human beings and animals without excessive toxicity, irritation, allergic response, or

 any other problem or complication, is made by others before a drug would be available for a

 medical doctor/cardiologist to potentially prescribe the drug for the care of a patient. (Tr. 868:5–

 869:20 (Zusman).)

          101.       “That information would be determined on the basis of the compilation of

 information determined by a pharmaceutical or medicinal chemist, by a toxicologist, by those

 who are conducting the clinical trial that ultimately might lead to the approval of a drug for

 administration to a human; and finally, by the Food and Drug Administration, [who] would

 determine whether the drug was effective and safe in the treatment of patients with various

 clinical disorders.” (Id. at 869:7–20.)

                    b.      Salts formed from compounds outside the acceptable pKa range cannot
                            be formulated to be administered as salts.

          102.      Salt formation from compounds outside this acceptable pKa range “tend to have

 poor physical stability in the solid state” and “can easily disproportionate in water and even in

 the solid state under certain conditions.” (DTX-574.14 (Byrn); Tr. 19:22–11 (Buckton); Id. at

 39:18–40:14 (“I don’t think a salt like this would survive the process of coating in terms of the

 same issue with formulation . . . it’s too unstable to survive that . . . .”).)

          103.      When a salt will “disproportionate,” the salt “would break up into its component



 DocID: 4824-7719-9789.13                            18
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 25 of 58 PageID #: 14962



 parts.” (Tr. 21:5–8 (Buckton).) It will no longer be a “salt.” (Tr. 1766:15–1767:4 (Myerson).)

          104.      The ’208 Patent does not teach anything about protecting an apixaban salt from

 moisture. (Tr. 1767:5–7 (Myerson).)

          105.      Even if successfully formulated, the salt will have a different solubility to the

 freebase of the drug or the free acid of the drug. (Tr. 98:20–-99:11 (Buckton).) Thus, “it will be

 damaging to have a blend of the salt and the non-salt material in whatever you are offering to the

 patient. It will be uncontrolled.” (Id.)

          106.      Plaintiffs’ counsel asked Dr. Myerson to assume that sodium, potassium, and

 hydrochloride salts of apixaban had been made. (Tr. 1769:8–12 (Myerson).)

          107.      Plaintiffs’ counsel asked Dr. Myerson to assume that the sodium, potassium, and

 hydrochloride salts of apixaban that had been made were pharmaceutically acceptable. (Id. at

 1770:19–1771:8.)

                    c.      Salts formed from compounds outside the acceptable pKa range are
                            unsafe.

          108.      When trying to make a pharmaceutically acceptable salt, a POSA would take into

 account the pKa of the compound, the ability to purify the salt, the potential for degradation, the

 need for a solid state characterization, and the stability of the salt. (Tr. 1410:21–14:11 (Scheidt).)

          109.      The below chart shows the percentage of neutral and charged apixaban in

 environments at various pH levels:




 DocID: 4824-7719-9789.13                             19
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 26 of 58 PageID #: 14963




 (Id. at 1426:16–1432:2.) As shown, the acid pKA for apixaban is 13 to 15, and the base pKa is

 about zero. (Tr. 19:12–18 (Buckton).)

          110.      The general window to form a pharmaceutically acceptable salt is between three

 and ten, shown with the green box. (Tr. 1428:11–14; see also DTX-574.14 (Byrn) (noting that

 salts made from compounds with a pKa outside of the three to ten range “can easily

 disproportionate in water and even in the solid state under certain conditions.”).)

          111.      When the compound disproportionates within the “green box,” the pH of the

 resulting product is between three (similar to lemon juice, vinegar, or Cola-Cola) and ten (similar

 to an antacid like Tums or Milk of Magnesia). (Id. at 1428:11–1429:2, 1430:17–19.)

          112.      Compounds with pKas outside of this range have pH values that are orders of

 magnitude lower or higher. (Id. at 1429:24–1430:4.)

          113.      Purity is “very important” when developing a compound for pharmaceutical use

 because the POSA must make sure it is known what kind of drug is being made and that the drug

 is one-hundred-percent pure. (Tr. 1413:2–7 (Scheidt).)

          114.       “Drug analysts play an indirect but very important role in creating the basis for

 highly efficient drug therapy by giving analytical support to synthetic, biotechnological,

 pharmacological, pharmaceutical technological, clinic, etc., research to find the most efficacious


 DocID: 4824-7719-9789.13                            20
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 27 of 58 PageID #: 14964



 drug material and its optimal dosage form.” (DTX-602.3 (emphasis added).) “Much more

 important is the role of drug analyt in the other area, in securing the highest possible safety for

 drug therapy.” (Id. (emphasis in original).)

          115.      Impurities in the bulk drug product can cause adverse safety effects such that

 “[a]nalytical activities concerning impurities are among the most important issues in modern

 pharmaceutical analysis . . . .” (DTX-602.3; see also, Tr. 1413:2–17 (Scheidt).)

          116.      Although small amounts of impurities may not be a major concern to a synthetic

 organic chemist who is looking to see if a compound can be made, they would be “very, very

 important” to a POSA when trying to make a salt that is suitable for use in contact with the

 tissues of human and animals without excessive toxicity, irritation, allergic response, or other

 problem or complication, commensurate with a reasonable benefit/risk ratio, because the POSA

 would not have “been able to assess the toxicology or the pharmacology of those particular

 compounds that [were] made.” (Tr. 1414:1–15 (Scheidt).)

          4.        The Salts Made by Dr. Jacobsen Are Not Pharmaceutically Acceptable.

          117.      Prior to this litigation, there is no evidence of an apixaban salt ever having been

 made. (See, e.g., Tr. 230:1–3, 232:2–16 (Knabb).)

          118.      The only apixaban salts to have ever been made were made by Dr. Eric Jacobsen,

 who was retained by Plaintiffs for this litigation. (Tr. 1302:11–25 (Kowey); Tr. 1649:19–1650:2

 (MacMillan); Tr. 1767:18–20 (Myerson).)

          119.      Although he is a medicinal chemist, Dr. Jacobsen offered no opinion as to

 whether the salts he created are “within the scope of sound medical judgment, suitable for use in

 contact with the tissues of human beings and animals without excessive toxicity, irritation,

 allergic response, or other problem or complication, commensurate with a reasonable benefit/risk




 DocID: 4824-7719-9789.13                            21
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 28 of 58 PageID #: 14965



 ratio.” (See Tr. 1530:18–1531:14, 1539:21–1541:1 (Jacobsen).)

                    a.      Dr. Jacobsen made two apixaban salts by using very strong bases and
                            failed to make a HCl-apixaban salt.

          120.      Dr. Jacobsen made a potassium and sodium-apixaban salt by using potassium

 hexamethyldisilazane and sodium hexamethyldisilazane, both of which are “very, very strong

 bases” used in organic chemistry. (Tr. 1410:3–13 (Scheidt).) These were not, however,

 pharmaceutically acceptable salts under the Court’s claim construction. (Id.)

          121.      The extreme pKa values of apixaban forced Dr. Jacobsen to use the solvent

 tetrahydrofuran when making the sodium and potassium salts, which does not have any acidic

 protons and would therefore not protonate the apixaban-salt. (Tr. 1416:8–22 (Scheidt).)

          122.      Dr. Jacobsen did nothing to isolate the salts he made. (Tr. 1539:2–5 (Jacobsen).)

 He did not even consider further purification because “[t]here was no intention of using the

 residue as a pharmaceutical product.” (Id. at 1539:10–17.)

          123.      When attempting to make the hydrochloride-apixaban salt, Dr. Jacobsen

 conducted a titration where sequential amounts of HCl were added to neutral apixaban. (Tr.

 1520:18–1522:18 (Jacobsen).) At 68.1 equivalents of HCl, only 74% of neutral apixaban

 converted to a hydrochloride-apixaban salt. (Id. at 1522:6–18 (discussing PDX 11.17).)

          124.      Although Dr. Jacobsen attempted to make a hydrochloride salt, the protonation

 event occurred at a different site, was only done in solution, and was never isolated as a solid.

 (Tr. 1410:15–20 (Scheidt).)

          125.      Dr. Jacobsen admitted that he “made no effort to isolate” the apixaban-HCl salt.

 (Tr. 1525:16–23 (Jacobsen).)

          126.      The drawing to the right depicts




 DocID: 4824-7719-9789.13                              22
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 29 of 58 PageID #: 14966



 apixaban with a red square showing the most acidic site of apixaban—where a POSA would try

 to deprotonate and make the corresponding anion—and blue squares showing the most basic

 sites—where a POSA would try to protonate and make the corresponding cation. (Tr. 1423:25–

 1424:25 (Scheidt).)

          127.      Although Dr. Jacobsen claimed to have protonated the nitrogen (shown in the red

 square), NMR data instead shows that protonation occurred at the lactam ring. (Id. at 1425:1–

 23.) If the lactam ring is the site of protonation, then the resulting product is not an apixaban

 molecule. (Id. at 1426:4–15.)

          128.      Industry sources likewise suggest that if apixaban protonation were to occur, it

 would do so at the lactam ring. (Id. at 1425:24–1426:3.)

                    b.      Dr. Jacobsen’s salts were not purified.

          129.      Dr. Jacobsen did nothing to purify the salts he made. (Tr. 1539:2–5 (Jacobsen).)

          130.      Although Dr. Jacobsen did not purify the salts he created, he testified that it would

 be a “routine matter” to do so and “[t]he only precaution that would have to be taken would be to

 exclude moisture from the manipulations.” (Id. at 1523:24–1524:9.)

          131.      It is impossible to indefinitely exclude moisture. (Tr. 88:3–90:17 (Buckton)

 (discussing how formulation efforts will reduce, but not eliminate, exposure to moisture); Tr.

 1651:5–16 (MacMillan).)

          132.      Dr. Jacobsen could not isolate his salts from moisture even in laboratory

 conditions. (Tr. 1526:13–1527:14 (Jacobsen) (noting that “there was a small amount of water in

 our NMR solvent,” which caused some conversion).)

          133.      In the NMR spectra of Dr. Jacobsen’s experiments, there is evidence of “small

 amounts of impurities.” (Tr. 1413:22–25, 1417:25–1418:9 (Scheidt); Tr. 36:14–19 (Buckton)




 DocID: 4824-7719-9789.13                            23
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 30 of 58 PageID #: 14967



 (noting “that there was retained solvent with a degradation product and there were impurities in

 the salts that Dr. Jacobsen formed”).)

          134.      A POSA would not be able to purify Dr. Jacobsen’s salts because “[t]hey would

 be very unstable and wouldn’t be able to withstand purification.” (Tr. 36:20–24 (Buckton).)

          135.      Dr. Kowey had no knowledge of whether the apixaban salts were stable or

 whether they spontaneously converted to neutral apixaban. (Tr. 1304:2–7 (Kowey).)

          136.      Although Dr. Jacobsen performed limited solid state characterization “to indicate

 anion formation,” a POSA would need to see additional solid state characterization to understand

 the nature of what was made. (Tr. 1415:12–20 (Scheidt).)

                    c.      Dr. Jacobsen’s salts are not safe.

          137.      When Dr. Jacobsen’s sodium salt encounters water, the apixaban anion removes a

 proton from water, which creates neutral apixaban and sodium hydroxide, which is not

 pharmaceutically acceptable. (Id. at 1419:4–18.)

          138.      Although these compounds on their own—such as when they are formed by the

 deprotonation of apixaban—are toxic to human tissue and not pharmaceutically acceptable, the

 compounds may be used as inactive ingredients in pharmaceutically acceptable products because

 the compound will react with another compound and become pharmaceutically acceptable. (Id. at

 1486:15–1487:6.) “Just like a recipe, what you start with is different than what you end up with.”

 (Id.)

          139.      Even if Dr. Jacobsen’s salts survived the formulation process, the coating will

 dissolve off when administered to a patient, “and at the dissolving surface of the compound,

 there will be an extreme pH, very high or very low, depending on which salt we’re talking about

 . . . .” (Tr. 40:2–14 (Buckton).)




 DocID: 4824-7719-9789.13                            24
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 31 of 58 PageID #: 14968



          140.      The pKa of the drug substance causes the extreme pH that is not pharmaceutically

 acceptable. (Id. at 40:15–21.) When compounds that are very weak acids or bases are combined

 with very strong acids or bases to form a salt, “the resulting salt will end up with a pH at the

 surface which would be extreme, very high pH or very low pH.” (Id.)

          141.      The Handbook of Pharmaceutical Salts warns that compounds with low pKa

 values of the base can produce salts that are corrosive to “metal containments, manufacturing

 tools, and parts of machinery.” (DTX-567.18–19 (“[D]rug salts whose saturated aqueous solution

 has a pH 2.5 or lower are definitively corrosive.”); Tr. 42:19–44:6 (Buckton).)

          142.      When Dr. Jacobsen’s potassium and sodium-apixaban salt products

 disproportionate, they would have localized pH of 15, which is equivalent to “concentrated

 sodium hydroxide” and be 100,000 times more basic than pharmaceutically acceptable products

 such as Tums. (Tr. 1431:12–1432:2. (Scheidt).)

          143.      If Dr. Jacobsen’s apixaban-HCl was made, then the localized pH would be

 negative two (-2), which is equivalent to “concentrated battery acid” and 100,000 times more

 acidic than pharmaceutically acceptable products such as Coca-Cola. (Id. at 1429:19–1430:16.)

          144.      “[I]t is dissolving the surface that is damaging, and that dissolving surface in

 contact with the biological membrane would be something like pH ten, sodium or potassium. It’s

 that dissolving surface that’s damaging.” (Tr. 66:7–19 (Buckton).)

          145.      Dr. Kowey did not do any tests on any salts Dr. Jacobsen in terms of irritation,

 allergic response, or toxicity. (Tr. 1303:9–20 (Kowey).)

          146.      Dr. Kowey made no assumptions about the pH value of the apixaban salt when it

 disproportionates. (Id. at 1304:8–14.)

          147.      Plaintiffs instead asked Dr. Kowey to assume that the largest dose of apixaban




 DocID: 4824-7719-9789.13                            25
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 32 of 58 PageID #: 14969



 would introduce 1 milligram of sodium, potassium, or hydrochloride. (Id. at 1303:21–24,

 1293:16–24.)

          148.      Dr. Kowey agreed during his deposition, however, that if the salt had a pH value

 of zero (0) when it disproportionated, it could not be administered because “[y]ou can’t

 administer anything with a pH of zero. I mean that’s toxic. That’s very acidic obviously.” (Id. at

 1305:5–10 (emphasis added).)

          149.      It is immaterial and irrelevant whether the individual anions and cations (sodium,

 potassium, and HCl) and the neutral compound (apixaban), could be used in pharmaceutical

 products separately, when not combined as a salt. (Tr. 40:22–41:7 (Buckton).) Although they are

 safe to administer separately, “the salt is not safe to administer because of this very high local pH

 that you would get when the salt would be dissolving, which would be likely to be damaging to

 the human tissue.” (Id.)

          150.      A salt formed by the combination of an anion and cation would not necessarily

 have the same pharmaceutical properties as the individual ion. (Tr. 1405:5–8 (Scheidt.)

          151.      Although ethanol and sodium are not damaging to human skin or tissue, sodium

 ethoxide, a salt made from those substances, is damaging to the tissue because ethanol has a pKa

 of 15, which is similar to apixaban’s pKa of 13. (Tr. 41:8–20 (Buckton).) Indeed, the material

 safety data sheet for sodium ethoxide identifies the product as “a hazardous compound.” (Id. at

 41:21–42:18 (discussing DTX-620); see also Tr. 1405:17–1406:9 (Scheidt).)

          152.      Although isobutene is a pharmaceutically acceptable substance used in aerosols

 and propellants, and lithium ion is a pharmaceutically acceptable substance used to treat central

 nervous disorders, isobutene combined with lithium generates t-butyllithium, a “very dangerous

 material” that is known to “cause severe burns if it ever came in contact with human tissue.” (Tr.




 DocID: 4824-7719-9789.13                           26
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 33 of 58 PageID #: 14970



 1406:10–1407:5 (Scheidt).)

          153.      Although aluminum is a pharmaceutically acceptable cation used in antacids, and

 chloride is a common counterion in drug formulation, when aluminum is combined with

 chloride, it generates aluminum trichloride, which is not pharmaceutically acceptable. (Id. at

 1407:6–20.)

          154.      It is also immaterial and irrelevant that there is one milligram of sodium,

 potassium, or HCl generated when the apixaban salt disproportionates. (Tr. 64:12–67:24

 (Buckton).) When the apixaban salt dissolves, the dissolving surface in contact with the

 biological membrane would be damaging, which will occur before the 1 mg is dissolved in a

 larger volume, such as the stomach. (Id. at 66:7–19.)

                                       II.     THE ’945 PATENT

 A.       Background of the ’945 Patent.

          155.      The ’945 Patent, titled “Apixaban Formulations,” issued on May 3, 2016. (JTX-

 2.) It claims priority to U.S. Patent Application No. 13/579,796, which has a 35 U.S.C. § 371(c)

 date of October 10, 2012 and is a national stage entry of International Patent Application No.

 PCT/US2011/025994, filed on February 24, 2011, which claims priority to U.S. Provisional

 Patent Application 61/308,056, filed on February 25, 2010. (PSUF ¶¶ 24, 29.)

          156.      The ’945 Patent lists the following inventors: Jatin Patel, Charles Frost, Jingpin

 Jia, and Chandra Vemavarapu. (PSUF ¶ 25.)

          157.      The earliest effective filing date for the ’945 Patent is February 25, 2010. (JTX-2;

 Tr. 600:18–601:4 (Berkland); Tr. 1228:4–17 (Chambliss)) and the priority date is no later than

 February 24, 2011. (PSUF ¶ 30.)

          158.      The definition of a POSA applied by Plaintiffs’ experts for the purposes of the




 DocID: 4824-7719-9789.13                            27
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 34 of 58 PageID #: 14971



 asserted ’945 Patent claims is:

          A person that has a Ph.D. or Master’s degree or a Bachelor’s degree with
          commensurate experience in chemistry, chemical engineering, pharmacy,
          pharmaceutical science or an equivalent discipline and has an understanding of
          the properties of active pharmaceutical ingredients, the design of solid
          pharmaceutical dosage forms, and knows or has access to techniques to
          characterize solid pharmaceutical products.

 (PSUF ¶ 31.)

          159.      The definition of a POSA applied by Defendants’ experts for the purposes of the

 asserted ’945 Patent claims is:

          A person that has a Ph.D. in pharmaceutical sciences or a closely related field with two
          or more years of experience in that field or a master’s degree in pharmaceutical sciences
          or a closely related field and five or more years of experience, or the equivalent, in
          pharmaceutical formulation, or a bachelor’s degree in chemistry, pharmaceutics, or
          chemical engineering, and significant work experience in the manufacture and
          characterization of materials having pharmaceutical interest. That POSA would have
          been capable of designing and formulating pharmaceutical formulations, including
          immediate release compositions of low solubility active pharmaceutical ingredients, such
          as, for example, apixaban for thromboembolic therapy. This POSA at the relevant time
          had training in, experience in, and/or an understanding of particle size and dissolution
          testing that frequently accompanies the development of pharmaceutical formulations.
          Such a person generally would have supervised and/or collaborated with others having
          skill and/or expertise in the testing discussed above.

 (PSUF ¶ 32)

          160.      The opinions offered by each side’s experts as to the validity and infringement of

 the ’945 Patent do not change based on which of the two definitions in paragraphs 158 and 159 is

 applied. (PSUF ¶ 33.)

          161.      Plaintiffs assert that Defendants infringe Claims 21 and 22 of the ’945 Patent. (Tr.

 135:8–13 (Plaintiffs’ Opening Statement).)

          162.      Both Claims 21 and 22 depend from Claim 12, which recites:

          12. A solid pharmaceutical composition comprising a therapeutically effective
          amount of apixaban and a pharmaceutically acceptable diluent or carrier,

                    wherein apixaban comprises crystalline apixaban particles,


 DocID: 4824-7719-9789.13                            28
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 35 of 58 PageID #: 14972



                    wherein the crystalline apixaban particles have a D90 equal to or less than
                       about 89 µm, and

                    wherein, as measured using a USP Apparatus 2 at a paddle rotation speed
                       of 75 rpm in 900 mL, of a dissolution medium at 37° C, at least 77
                       wt% of apixaban in the pharmaceutical composition dissolves within
                       30 minutes in the dissolution medium, and the dissolution medium is
                       0.05 M sodium phosphate at a pH 6.8 containing 0.05% sodium lauryl
                       sulfate.

 (JTX-2 at 10:14–27.)

          163.      Claim 21 recites “[t]he composition as defined in claim 12, wherein the

 pharmaceutical composition comprises 2.5 mg of apixaban.” (Id. at 10:46–47.)

          164.      Claim 22 recites “[t]he composition as defined in claim 12, wherein the

 pharmaceutical composition comprises 5 mg of apixaban.” (Id. at 10:48–49.)

          165.      The Court construed one claim term of the ’945 Patent, “apixaban particles that

 have a D90”, to have its plain and ordinary meaning. (D.I. 381 at 1). As support, the Court cited

 to the specification noting that “D90 of 89 µm means that 90% of the volume of particles in an

 apixaban composition have a diameter less than 89 µm” (D.I. 380 at 9–10.) The parties agreed

 that all other claim terms from the ’945 Patent have their plain and ordinary meaning to a person

 of ordinary skill in the art. (D.I. 182 at 2; (PSUF ¶ 34).)

 B.       The Asserted ’945 Claims Are Invalid for Failure to Comply With the Written
          Description and Enablement Requirements of 35 U.S.C. § 112.

          1.        The ’945 Patent Only Describes Determining the D90 of the Bulk Apixaban.

          166.      The parties agree the D90 value of a particle population is a calculated value, as

 opposed to a directly measured value. (Tr. 649:20–650:2 (Berkland); Tr. 1670:9–1671:11

 (Myerson); Tr. 1145:11–1146:21 (Genck); Tr. 1349:17–1350:4 (Chambliss).)

          167.      The ’945 Patent only discloses determining the D90 of the bulk apixaban particles

 (before formulation) and making this determination using laser light scattering. (Tr. 1146:22–



 DocID: 4824-7719-9789.13                            29
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 36 of 58 PageID #: 14973



 1147:5, Tr. 1152:8–18, 1153:4–12 (Genck); Tr. 643:11–15, Tr. 641:6–10 (Berkland); Tr.

 1339:11–14 (Chambliss).)

          168.      It is not disputed that laser light scattering is not suitable to determine the D90 of

 API that has been removed from a tablet or other solid pharmaceutical composition. (Tr.

 1146:22–1147:5, 1152:8–18; 1153:4–12, 1192:19–1193:1 (Genck); Tr. 643:11–15, Tr. 641:6–10

 (Berkland); Tr. 1339:11–14 (Chambliss).)

          169.      The ’945 Patent describes determining the D90 of the bulk apixaban particles

 (prior to formulation) using laser light scattering in multiple places, (Tr. 1146:22–1152:18

 (Genck)), including the following:

               a. “Accordingly, the invention provides a pharmaceutical composition comprising
                  crystalline apixaban particles having a D90 equal to or less than about 89 µm as
                  measured by laser light scattering method, ..” (JTX-2 at 2:7–11)
               b. “The range of particle sizes preferred for use in the invention is D90 less than 89
                  µm . . . . The particle sizes stipulated herein and in the claims refer to particle
                  sizes were determined using a laser light scattering technique.” (JTX-2 at 2:18–
                  23)
               c. “The invention further provides . . . a composition comprising crystalline
                  apixaban particles having a D90 equal to or less than about 89 µm as measured by
                  laser light scattering. . .” (JTX-2 at 2:32–38)
               d. “The present invention also provides a dry granulation process for preparing a
                  composition comprising crystalline apixaban particles having a D90 equal to or
                  less than about 89 µm as measured by laser light scattering, and a
                  pharmaceutically acceptable carrier.” (JTX-2 at 2:39–43)
               e. “Additionally, tablets made using larger particles (D90 of 89 µm) had lower
                  exposures compared to tablets made using the same process but with particle size
                  of D90 of 50.” (JTX-2 at 2:62–65)
               f. “Particle size distribution can be measured by laser light scattering technique as
                  known to those skilled in the art and as further disclosed and discussed below.”
                  (JTX-2 at 3:37–40)
               g. “The invention can indeed be viewed in alternative terms as a composition
                  comprising crystalline apixaban particles having a mean particle size equal to or
                  less than about 89 µm, as measured by Malvern light scattering,. . .”. (JTX-2 at
                  3:60–64)



 DocID: 4824-7719-9789.13                             30
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 37 of 58 PageID #: 14974



          170.      The ’945 Patent discloses several examples where tablets containing either 2.5 or

 5 mg of apixaban are formulated by using bulk apixaban of different particle sizes. (JTX-2 at

 4:30–33; Tr. 1155:11–19, 1158:3–17 (Genck).)

          171.      The D90 determination in the examples of the ’945 Patent was made using the

 apixaban bulk substance (before it is processed into the formulation), as stated by the following

 disclosure in the ’945 Patent: “In the examples below, the particle size for apixaban drug

 substance was measured using a Malvern particle size analyzer.” (JTX- 2 at 6:15–18; Tr.

 1150:19–1152:7 (Genck).)

          2.        The ’945 Patent Considers the D90 of the Bulk Apixaban to Be Critical in
                    Improving in Vivo Dissolution of Tableted Apixaban.

          172.      A POSA reading the ’945 Patent would conclude that the inventors regarded the

 particle size of the bulk apixaban particles, as reflected in the D90 value (determined before

 processing into a formulation) as critical in improving the in vivo dissolution of the apixaban

 formulated in a tablet. (Tr. 1154:23–1155:10 (Genck); Tr. 1746:15–20 (Myerson); JTX-2 at

 1:64–2:3, 1:56–60, 2:53–54, and 9:29–32.)

          173.      Figures 3 and 4 of the ’945 Patent correlate the D90 of the apixaban drug

 substance (before formulation) with the dissolution of the apixaban in 2.5 mg apixaban tablets

 (FIG 3) or 5 mg apixaban tablets (FIG 4)). (Tr. 1157:8–11, 1158:3–17 (Genck), Tr. 1336:20–

 1337:14 (Chambliss).)

          174.      Plaintiffs argued to the USPTO, to obtain the patent’s issuance, that the particle

 size of the bulk apixaban unexpectedly and surprisingly affects the bioavailability of apixaban

 after it is tableted. (Tr. 1332:5–1333:2 (Chambliss); Tr. 1158:18–1160:1 (Genck); DTX-458.15.)

          175.      There was nothing surprising, or unexpected, in the data shown in the ’945 patent

 or prosecution history. Figures 3 and 4 simply show an expected linear relationship between the



 DocID: 4824-7719-9789.13                            31
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 38 of 58 PageID #: 14975



 particle size and the dissolution rate (i.e., as the apixaban particle size was reduced, the

 dissolution rate increased), and a POSA would know that increasing the dissolution rate would

 improve the bioavailability of apixaban. (Tr. 1333:11–1334:5, 1336:20–1338:3 (Chambliss).)

          176.      The statement in the ’945 Patent that it was surprising that decreasing particle size

 of apixaban increased the dissolution rate based upon apixaban being a BCS Class III drug

 “conflates solubility with dissolution.” (Tr. 1334:7–1336:18; also Tr. 1244:22–1245:18

 (Chambliss).) The statement also ignores that the bioavailability of BCS Class III drugs were

 known to be dependent upon many factors, and that in fact the bioavailability may be “strongly

 dependent” upon the excipients. (PTX-429 at 4; Tr. 1757:6–1759:6 (Myerson).)

          177.      The typical practice in the pharmaceutical industry when determining a D90 value

 of an API is to measure the bulk API particle size and determine the D90 before the API is

 subjected to formulation steps. (Tr. 1145:11–19 (Genck); Tr. 1338:25–1339:14 (Chambliss); Tr.

 1744:10–1745:8 (Myerson) (not routine to measure API after tableting).)

          178.      Dr. Patel, a named inventor of the ’945 patent as well as Plaintiffs’ Rule 30(b)(6)

 witness testified at trial that “[t]he particle size was assessed for the API” prior to

 formulation. (Tr. 1127:15–20 1128:2 (Patel).) Dr. Patel testified at trial that he was not aware of

 any efforts made at BMS to identify the particle size of the API within the formulation. (Tr.

 1127:24–1128:2 (Patel).) Dr. Patel testified that he agreed with the statement at Column 2, lines

 7–11 of the ‘945 patent that “Accordingly, the invention provides a pharmaceutical composition

 comprising crystalline apixaban particles having a D90 equal to or less than about 89 micrometers

 as measured by laser light scattering method and a pharmaceutically acceptable diluent or

 carrier.” (Tr. 1128:3–1129:2 (Patel).)

          3.        The ’945 Patent Does Not Describe or Disclose Determining the D90 of the
                    Apixaban Particles After Formulation.



 DocID: 4824-7719-9789.13                            32
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 39 of 58 PageID #: 14976



          179.      All of the purported unexpected or surprising results as well as all data argued to

 the USPTO for patentability were based upon finished tablets manufactured from bulk apixaban

 having a “D90 less than or equal to 89 µm.” (Tr. 1743:21–1744:5, 1745:17–1746:20 (Myerson);

 Tr. 1150:5–1152:7 (Genck); Tr. 1336:20–1337:14 (Chambliss); Tr. 1127:15–1128:2, 1129:3–

 1130:9 (Patel).)

          180.      The ’945 Patent does not describe or disclose the D90 value of apixaban particles

 post-formulation – including in any of the examples of the ’945 Patent. (Tr. 1157:12–18,

 1152:8–18 (Genck); Tr. 1342:20–1343:1 (Chambliss).)

          181.      The parties agree that the ’945 Patent does not disclose any technique that would

 permit a POSA to measure the size of post-formulated apixaban or to determine the D90 value of

 apixaban post-formulation. (Tr. 1152:8–18 (Genck); Tr. 1745:9–16 (Myerson).)

          182.       Dr. Myerson, Plaintiffs’ expert, testified

          Q. Thank you. In fact, the ’945 Patent does not disclose a test that would permit a person
          of skill in the art to measure the size of the apixaban particles and determine the D90 after
          those particles had been formulated into a tablet; is that correct?

          A. Yes. And the ’945 Patent discloses no such test. I agree.

 (Tr. 1745:9–16 (Myerson)(emphasis added).)

          183.      The parties agree that the wet and dry granulation manufacturing process

 disclosed in the ’945 Patent could impact the particle size, and thus a POSA reading the

 ’945 Patent would not have been able to predict the size of the apixaban particles or their D90

 value after undergoing the disclosed methods of manufacture. (Tr. 1157:12–18, 1152:8–18

 (Genck); Tr. 1342:20–1343:1 (Chambliss).)

          184.      Dr. Myerson testified with respect to the actual D90 of the apixaban particles after

 undergoing either of the methods of manufacture disclosed in the ’945 Patent that “other than

 saying it would be the same or possibly smaller, that’s the best I can do.” (Tr. 1749:14–21,


 DocID: 4824-7719-9789.13                             33
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 40 of 58 PageID #: 14977



 1725:12–1726:1 (Myerson).)

          185.      Knowing both the D90 of the bulk apixaban drug substance and the manufacturing

 process disclosed in the ’945 Patent would not have provided sufficient information to a POSA

 to be able to determine the D90 particle size distribution of the apixaban particles post-

 formulation. (Tr. 1153:13–22 (Genck); Tr. 1342:20–1343:1 (Chambliss).)

          4.        A POSA Would Not Have Known How to Determine the D90 of an API After
                    Formulation.

          186.      There is no prior art article that describes measuring the particle size of an API

 and determining the D90 of an API after the API has been formulated into a finished composition

 such as a tablet. (Tr. 1746:21–1747:25 (Myerson); Tr. 1339:19–1340:2 (Chambliss); Tr.

 1178:20–25 (Genck).)

          187.      Dr. Chambliss testified:

          Q.     Are you aware of any situation where the D90 of an API after tableting was
          determined?
          A. Never, in 30-something years in this business, I've never heard of that being
          done.
          Q. Thank you. Are you aware of any literature or peer-reviewed publications
          teaching how to determine the D90 of an API after being formulated into a
          finished composition?
          A. No, I’m aware of none.

 (Tr. 1339:19–1340:2 (Chambliss).)

          188.      Dr. Myerson testified:

          Q. We discussed a number of publications, and I do believe we're in agreement, but
             would you agree with me that none of the documents that you discussed today [or]
             were cited in your expert report determined the D90 of an API in a finished dosage
             form?
          A. That’s correct.

 (Tr. 1746:21:1747:1 (Myerson).)

          189.      Dr. Genck testified:


 DocID: 4824-7719-9789.13                            34
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 41 of 58 PageID #: 14978



          Q.     Are you aware of any reports in the literature of measuring the D90
          equivalent spherical volume of an active pharmaceutical ingredient that had
          already been formulated into a tablet?
          A.     No, I’m not. I certainly was not aware of one in the 2010/2011 time frame
          and I'm not aware of one today.

 (Tr. 1178:20–25 (Genck).)

          190.      Dr. Berkland, who has credentials exceeding a POSA in this case, admitted that,

 before this case, he had never attempted to estimate the D90 of an API after it had been

 formulated into a finished dosage form. (Tr. 651:13–17 (Berkland).)

          191.      Dr. Berkland admitted that, even in this case, he did not attempt to calculate the

 D90 value of the apixaban particles in Unichem’s ANDA product, despite attempting to view a

 few granules (some of which contained apixaban) shaved from a Unichem tablet. (Id. at 629:6–

 9).

          192.      Plaintiffs’ counsel conceded, on direct questioning from the Court, that there is no

 prior art showing a determination of the D90 of an API after tableting:

          THE COURT: This point about whether the D90 is measured in the bulk before the
          tableting or at the end after the tableting, have you identified any evidence before me
          where outside of this litigation, either a patent or other reference or any witness, ever
          measured D90 or particle size after tableting.
                                   ***
          MS. WIGMORE: The answer is yes, there are particle size measurements in the prior art.
          I gave the exhibit numbers during my presentations. The D90 in a tablet that's not in the
          prior art but the techniques that are in the references that I mentioned show how to
          measure the particle size that you can get from the tablet, and the D90 is a mathematical
          calculation that can be made.

 (Tr. 1941:5–10, 1941:16–23 (Plaintiffs’ Closing).)

          193.      Dr. Berkland used SEM in combination with EDS in analyzing the Unichem 5 mg

 apixaban tablets. (Tr. 597:13–600:1; 604:23–25 (Berkland).) Dr. Berkland testified that, in his

 view, the scope of the claims is limited to determining the D90 of the apixaban particles by

 analyzing the contents of the pharmaceutical composition. (Tr. 637:24–639:23 (Berkland).)


 DocID: 4824-7719-9789.13                            35
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 42 of 58 PageID #: 14979



          194.      SEM and EDS were known microscopy methods as of the filing date of the

 ‘945 Patent, but were not known for the purpose of “estimating” a D90 value of API particles

 after being incorporated into a solid pharmaceutical dosage form. (Tr. 1178:6–19, 1201:24–

 1202:23 (Genck).) There is no literature where the method employed by Dr. Berkland in his

 infringement analysis was used to determine the D90 value of an API after the API had been

 incorporated into a solid pharmaceutical dosage form. (Id. at 1219:25–1220:5.)

          195.      Dr. Genck testified:

          Q. Was the use of SEM-EDS generally known to those of skill in the art in 2010?

          A. Yes, it was, but for different applications.

          Q. What types of applications would it have been used for?

          A. For example, one of which is simply looking to particle shape. That you could do if
             you kind of want to get a feel for porosity. In other words, how are the particles held
             together, is there a void volume there? You could get that. And then if you want to
             use the EDS capabilities, you could do a little bit of issuing measurement in terms of
             chemical analysis, but nothing to do with the volume of particles.

 (Id. at 1178:6–19.)

          196.      The SEMS-EDS method requires an atomic diagnostic or marker that is unique to

 the particle to be viewed to distinguish that particle from other particles. Apixaban, for example,

 contains nitrogen which is not contained in the other excipients in the Unichem ANDA products.

 (Tr. 612:13–613:14 (Berkland).)

          197.      The compositions of Table 4 of the ’945 Patent contains povidone, which contains

 nitrogen atoms as an excipient of the tablet prepared using the wet granulation process that were

 evaluated in the BE study. (JTX-2 at 7:19–45; Tr. 1748:2–18 (Myerson).)

          198.      SEM-EDS could not be used to identify apixaban particles in a tablet if the tablet

 contained an excipient having a nitrogen atom because there would be no atomic diagnostic or

 marker to distinguish apixaban from the excipient. (Tr. 613:3–14 (Berkland).)


 DocID: 4824-7719-9789.13                           36
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 43 of 58 PageID #: 14980



          199.      Merkus describes SEM-EDS as permitting visual observation and measurement of

 a single dimension (e.g., length) or 2-dimensional cross sections. There is no teaching in Merkus

 to use SEM-EDS to determine the equivalent spherical diameter of particles, which is the basis

 of the D90 limitation. (DTX-343.10-12 (Merkus).) Merkus would inform a POSA that results

 from one particle size measurement technique cannot be accurately compared to the results of a

 different particle size measurement technique. (Tr. 1181:6–1184:16 (Genck).)

          200.      DTX-305, Gregory E. Amidon et al., Particle, Powder, and Compact

 Characterization, in Developing Solid Dosage Forms: Pharmaceutical Theory and Practice 163–

 86 (Yihong Qiu et al. eds., 1st ed. 2009), states at pages 1–2:

          Each particle sizing method, replete with its own assumptions, will result in a
          unique measure of particle size and distribution, since a real sample exhibits a
          range of shapes and sizes whose complexity is compounded when analyzing
          multi-component systems such as formulations. Since no two methods of particle
          sizing will result in the same numbers, it becomes important to distinguish
          between different methods, and to use the same type of analysis when comparing
          lots of API, excipients or formulations, examining differences in performance that
          process changes make, etc.”.

          201.      Reverchon, et al, Supercritical fluid assisted production of HPMC composite

 microparticles, J. of Supercritical Fluids, 46 (2008) 185–196, used SEM-EDS to verify powder

 uniformity before tableting (Tr. 666:3–14 (Berkland); PTX-402, p. 187).)

          202.      Reverchon used SEM-EDS to determine the pre-formulation powder mixture of

 HPMC and ampicillin (before these ingredients were formulated into tablets). (PTX-402, p. 192

 (“Drug release of SAA coprecipitates was analyzed from tablets and from gelatin capsule

 containing co-precipitated microparticles . . . .”).)

          203.      Reverchon did not determine the D90 value of an API. At most, Reverchon

 provided an estimated D90 value of an unadulterated powder mixture of two components before

 those two components were formulated into a tablet or gelatin capsule. (PTX-402, p. 192.)



 DocID: 4824-7719-9789.13                          37
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 44 of 58 PageID #: 14981



          204.      Reverchon did not determine the D90 value of an API after tableting. (Id.)

          5.        The ’945 Patent Does Not Enable a POSA to Determine the D90 of Bulk
                    Apixaban.

          205.      The ’945 Patent lacks critical information that would enable a POSA to reproduce

 the testing disclosed in the ’945 Patent and therefor obtain meaningful results that would

 correlate to what is disclosed in the ’945 Patent. (Tr. 1343:9–1346:3 (Chambliss).)

          206.      Not only do the different particle size techniques impact the particle size

 measurement results, but the testing parameters and conditions can impact the particle size

 measurement results as well, even when using the same technique. (Tr. 1217:1–1218:21

 (Genck).)

          207.      The ’945 Patent does not disclose the optical model (e.g., Fraunhofer or Mie

 theory) that was used in the D90 calculation, the precise Malvern equipment or data analysis

 program used. (Tr. 1343:18–24 (Chambliss).)

          208.      The ’945 Patent does not inform a POSA how the sample was dispersed (what

 medium used, whether a dispersion agent was used) or how the sample was prepared (for

 example, was it sonicated and under what conditions; the concentration range or length of

 measuring time or sample cell.) (Id. at 1343:25–1344:15.)

 C.       The Asserted ’945 Claims Are Invalid Under 35 U.S.C. § 103 Over the Prior Art and
          State of the Art.

          1.        Physical Properties of Apixaban Were Known in the Prior Art.

          209.      The chemical structure of apixaban was known in the prior art. (DTX-303 at

 [0026]; DTX-312.5; DTX-344.3; Tr. 1232:2–8 (Chambliss).)

          210.      Apixaban was known to be a “potent, selective, orally bioavailable Factor Xa

 inhibitor with demonstrated antithrombotic efficacy” (DTX-349.9; DTX-312.3; JTX-1 at




 DocID: 4824-7719-9789.13                            38
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 45 of 58 PageID #: 14982



 Abstract, 269:1–-6 (Claim 16), 270:5–8 (Claim 27); DTX-344.3; Tr. 1674:2–5, 1752:22–25

 (Myerson); Tr. 1235:2–18 (Chambliss).)

          211.      At the relevant time, a POSA would have known the deficiencies of the existing

 Factor Xa inhibitors, and been motivated to locate better alternatives. (DTX-312.3; DTX-

 344.03.)

          212.      Apixaban was known to be poorly water soluble. (DTX-303 at ¶ [0006]; DTX-

 349.7; DTX-344 at 31:1–3; DTX-355.2; Tr. 1237:20–1240:18 (Chambliss).)

          213.      Apixaban’s bioavailability was also known in the prior art. (DTX-349.8; DTX-

 312.6; Tr. 1235:20–1237:19 (Chambliss).)

          214.      Apixaban was further known to exist in the crystalline state in the prior art.

 (DTX-359.9; DTX-344.4–5, DTX-344.38–39; DTX-349.9; Tr. 1321:4–7 (Chambliss); Tr.

 811:7–813:21 (Schurko).)

          215.      At the relevant time, it was also known that with highly-potent drugs, especially

 compounds with low water solubility, to use a “small” particle size API to ensure maximum oral

 bioavailability and content uniformity in the drug product. (DTX-359 at ¶¶ [0003], [0020],

 [0041]-[0046], DTX-336.63; Tr. 1244:4–1245:18 (Chambliss).)

          216.      A micronization step, however, is not required to obtain bulk apixaban particles

 having a “D90 equal of less than 89 µm,” nor required for content uniformity. (PTX-476 at

 BMSAPIXE4286, Figure 3; Tr. 1694:21–1695:9 (Myerson).)

          2.        The State of the Art as of 2009–2010 Establishes That a POSA Would Have
                    Been Motivated to Combine the Prior Art to Arrive at the Claimed Invention.

          217.      As of 2009–2010, a POSA, as BMS did in Nause, would have recognized the

 “continuing need to find safe, effective methods of delivering … apixaban,” and would have

 been motivated to improve on the then-known apixaban compositions as stated in BMS’s own



 DocID: 4824-7719-9789.13                            39
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 46 of 58 PageID #: 14983



 Nause patent application. (DTX-344.4 at 2:11–12; Tr. 1321:19–1322:14, 1331:12–22

 (Chambliss).)

          218.      Knowing that apixaban was highly potent and poorly water soluble, the skilled

 artisan would have been motivated to reduce the particle size of the apixaban to improve (i)

 uniform content in any solid composition as well as (ii) bioavailability by increasing the

 dissolution rate. (Tr. 1230:13–1231:19, 1240:19–1241:11, 1242:22–1243:7 (Chambliss).)

          219.      The prior art reports that, during 1991–2000, cardiovascular drugs in clinical trials

 had an approximately eighty-percent (80%) failure rate. (DTX-368.1–2; Tr. 1263:10–1264:21,

 1313:24-1314:7 (Chambliss).)

          220.      The prior art also reported that for the period 1991–2000, drugs undergoing Phase

 III clinical trials had an approximately forty-percent (40%) failure rate. (DTX-368.2; Tr.

 1263:10–1264:21, 1313:24–1314:7 (Chambliss).)

          221.      Failures of drugs in clinical trials can result in the loss of hundreds of millions of

 dollars and five to ten years of development time. (Tr. 1314:8–24 (Chambliss).)

          222.      The statements in Carreiro (DTX-312), Pinto 2007 (DTX-349), Eriksson (PTX-

 320) and Teague (PTX-482) cited by Plaintiffs as characterizing the apixaban data and test

 results as showing apixaban to be “rapidly” or “readily” absorbed and/or characterizing the

 bioavailability of apixaban as “good” or “high” are from and/or based upon publications

 authored at least in part by researchers employed by and/or otherwise affiliated with BMS. (See

 DTX-312.10, DTX-319.1, PTX-320, PTX-480 (n. 33); Tr. 1363:18–1377:7, 1391:9–1392:2

 (Chambliss).)

          223.      Carreiro, Pinto 2007, and Eriksson were written at least in part by authors

 employed and/or otherwise affiliated with BMS. (DTX-312.10, DTX-349.1, PTX-320; Tr.




 DocID: 4824-7719-9789.13                             40
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 47 of 58 PageID #: 14984



 1363:18–1377:7, 1391:9–1392:2 (Chambliss).)

          224.      Teague relied on such a BMS publication when characterizing apixaban as

 “rapidly absorbed.” (PTX-480 at BMSAPIXE4449, (n.33 at 4454).)

          225.      BCS classification of drugs is API dosage dependent. (DTX-320.5–6; Tr.

 1252:11–25, 1257:9–20, 1317:3–11 (Chambliss).)

          226.      One of the benefits of the BCS classification system is biowaivers, which may be

 used to waive or avoid expensive regulatory hurdles including bioequivalence testing. (DTX-

 320.14; DTX-364.1–2; Tr. 1245:24–1247:19 (Chambliss).)

          227.      At the time of invention, biowaivers for BCS Class I and III drugs were available

 in Europe. (Tr. 1755:23–1756:5 (Myerson); Tr. 1392:4–8 (Chambliss).)

          228.      Biowaivers were also available for BCS Class I drugs in the U.S., and a

 manufacturer could negotiate with the FDA to lower/reduce the regulatory hurdles for Class III

 drugs in the U.S. at the time of the invention. (Tr. 1379:1–24 (Chambliss).)

          229.      Even though biowaivers were not available for BCS Class III drugs at the relevant

 time, a POSA would have known that scientific publications had advocated that “biowaivers for

 BCS Class III drugs [were] scientifically justified” and “that biowaivers [should] be extended to

 BCS Class III drugs with rapid dissolution property”, and in any event, the prior art recognized

 BCS Class III drugs could benefit from particle size reduction, including improving dissolution

 rate and bioavailability. (DTX-355.7; DTX-364.3; DTX-437.2; Tr. 1755:23–6 (Myerson); Tr.

 1259:1–25, 1260:4–18, 1392:4–8 (Chambliss).)

          230.      The bioavailabilities of BCS Class III drugs were known to be dependent upon

 many factors, and in fact, that the bioavailability may be “strongly dependent” upon the

 excipients. (PTX-429 at 4; Tr. 1757:6–1759:6 (Myerson).)




 DocID: 4824-7719-9789.13                           41
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 48 of 58 PageID #: 14985



          231.      The bioavailability of ranitidine – a BCS Class III drug and the only API

 discussed in Blum (PTX-429) – can vary by fifty percent (50%) based solely on the excipient

 used (i.e., sorbitol vs. sucrose). (Tr. 1759:7–1760:20 (Myerson).)

          232.      Consistent with BMS’ stated recognition in Nause that safer more effective

 methods of delivering apixaban was needed (DTX-344.4 at 2:11–12; Tr. 1321:19–1322:14,

 1331:12–22 (Chambliss)), BMS was concerned that the apixaban clinical trials disclosed in the

 prior art (including Carreiro) may fail, and had a back-up plan in place. (Tr. 204:12–24 (Knabb);

 Tr. 1754:20–1755:18 (Myerson).)

          233.      Carreiro (DTX-312), Pinto 2007 (DTX-349), Nause (DTX-244), Stegemann

 (DTX-355), Yu (DTX-364), Kola and Landis (DTX-368) and Dahan (DTX-437) are all, at least,

 references showing the state of the art at the relevant time that would motivate a POSA to

 combine the prior art to arrive at the claimed invention. (Id.; PSUF ¶ 109; Tr.1230:14–24,

 1231:4–19, 1244:22–1245:18, 1252:11–25, 1258:4–24, 1262:24–1263:9, 1315:4–17, 1324:15–

 1325:8, 1327:2–11, 1328:18–1329:5, 1331:4–23 (Chambliss).)

          3.        Primary Prior Art References (Carreiro, the ’306 Publication, the ’208 Patent,
                    and Nause)

                    a.      Carreiro

          234.      Carreiro is prior art under 35 U.S.C. § 102(b) to the ’945 Patent. (DTX-312;

 PSUF ¶ 101.)

          235.      Carreiro discloses treating humans in need of an antithrombotic agent with

 apixaban compositions having a therapeutically effective amount of apixaban, i.e., dosages of 2.5

 mg and 5 mg, and a pharmaceutical acceptable diluent or carrier. (DTX-312.7, DTX-312. 9; Tr.

 1752:18–1753:4 (Myerson); Tr. 1322:23–1323:10 (Chambliss).)

          236.      Carreiro also discloses treatment with apixaban dosages as high as fifty (50) mg



 DocID: 4824-7719-9789.13                           42
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 49 of 58 PageID #: 14986



 where “[n]o dose-limiting adverse effects were noted, such that there was no concern of

 apixaban’s safety at doses higher than 10 mg.” (DTX-312.6; Tr. 1316:2–1317:2 (Chambliss).)

          237.      Because an apixaban dosage of 11 mg would have made apixaban a BCS Class IV

 drug (i.e., low solubility, low permeability), while a 10 mg dosage makes apixaban a BCS Class

 III drug (i.e., high solubility, low permeability), one skilled in the art reading Carreiro could not

 know the BCS classification of apixaban based upon the dosages being tested. (DTX-320.5–6;

 Tr. 1257:9–1258:24, 1317:3–11, 1384:3–7 (Chambliss).)

                    b.      The ’306 Publication.

          238.      The ’306 Publication is prior art under 35 U.S.C. § 102(b) to the ’945 Patent.

 (DTX-303; PSUF ¶ 103.)

          239.      The ‘306 publication discloses administering therapeutically effective apixaban

 dosages of 2.5 mg to 10 mg once daily to “prevent or treat diseases associated with Factor Xa

 including venous thrombosis, deep vein thrombosis and acute coronary syndrome in human

 patients.” (DTX-303 at ¶¶ [0081], [0062]-[0063]; Tr. 1317:18–1318:6, 1325:16–24

 (Chambliss).)

          240.      The ‘306 publication discloses that these apixaban dosages may be administered

 in tablets, which include a pharmaceutically acceptable diluent or carrier. (DTX-303 at ¶ [0051];

 Tr. 1232:16–20, 1325:25–1326:2, 1326:11–14 (Chambliss).)

                    c.      The ’208 Patent

          241.      The ’208 Patent issued on November 22, 2005 and is prior art under 35 U.S.C.

 § 102(b) to the ’945 Patent. (JTX-1.)

          242.      The ’208 Patent is directed to apixaban and other compounds in the same

 chemical class, and states that the “invention relates generally to lactam-containing compounds




 DocID: 4824-7719-9789.13                           43
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 50 of 58 PageID #: 14987



 and derivatives thereof which are inhibitors of trypsin-like serine protease enzymes, especially

 factor Xa, pharmaceutical compositions containing the same, and methods of using the same as

 anticoagulant agents for treatment of thromboembolic disorders.” (JTX-1 col.1:16–25; Tr.

 1318:14–17 (Chambliss).)

          243.      Claim 13 of the ’208 Patent recites apixaban. (JTX-1 col.269:1–7; Tr. 1318:18

 (Chambliss).)

          244.      Claim 27 of the ’208 Patent recites a solid pharmaceutical composition

 comprising a therapeutically effective amount of apixaban as well as a pharmaceutically

 acceptable carrier. (JTX-1 col.270:5–8; Tr. 1318:19–20, 1327:18–24 (Chambliss).)

          245.      The ’208 Patent further discloses oral dosage forms (e.g., tablets or capsules) of

 apixaban along with a “pharmaceutical carrier” according to “standard pharmaceutical practice.”

 (JTX-1 col.155:7–10; Tr. 1318:21–23 (Chambliss).)

          246.      The ’208 Patent discloses that for a tablet, the compounds of this invention

 generally may be present in an amount of about 1 to 100 mg, or 5 to 10 mg per dosage unit with

 a second anti-coagulant, and discloses 2.5 and 5 mg per dosage. (JTX-1 col.156:23–28, 157:6–

 11, 157:24–32; Tr. 1318:24–1319:1, 1328:10–16 (Chambliss).)

                    d.      Nause

          247.      Nause first published December 23, 2010, and is prior art to the ’945 Patent under

 at least 35 U.S.C. § 102(e). Even if not prior art to the ’945 Patent, Nause is a contemporary

 document showing the state of the art and the knowledge of a POSA in 2009–2010. (DTX-344.1;

 Tr. 1321:19–1322:14, 1331:4–22 (Chambliss).)

          248.      Nause discloses treating humans in need of an antithrombotic agent with apixaban

 compositions, such as immediate release tablets, having a therapeutically effective amount of




 DocID: 4824-7719-9789.13                            44
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 51 of 58 PageID #: 14988



 apixaban, i.e., a 5 mg dosage, and a pharmaceutical acceptable diluent or carrier. (DTX-344.4,

 DTX-344.75 (Example 7/Table 8); Tr. 1320:15–1321:3 (Chambliss).)

           249.     Nause also teaches that the 5 mg apixaban tablet may be split in half and

 administered twice daily, for a 2.5 mg apixaban composition. (DTX-344 .4; Tr. 1321:8–18

 (Chambliss).)

           250.     Nause discloses crystalline apixaban. (DTX-344.4–5, DTX-344.38–39; Tr.

 1321:4–7 (Chambliss); see also Tr. 811:7–811:23 (Schurko).)

           251.     Although Nause is silent as to the particle size of the crystalline apixaban, a

 POSA would have been motivated to use “small” sized apixaban particles to enhance the

 dissolution rate and thereby improve the bioavailability of crystalline apixaban given the express

 teaching in Nause recognizing the “continuing need to find safe, effective methods of delivering

 … apixaban.” (DTX-344.4; Tr. 1321:19–1322:14, 1330:8–14, 1331:4–22 (Chambliss).)

           252.     Nause also teaches dissolution testing conditions and methods that are similar to

 those in FDA Guidance 1997. (DTX-344.71; Tr. 1331:4–11 (Chambliss).)

           4.       Secondary References (Wei and FDA Guidance 1997)

                    a.      Wei

           253.     Wei is prior art under 35 U.S.C. § 102(b) to the ’945 Patent. (DTX-359; PSUF

 ¶ 110.)

           254.     Wei, as well as other references, teaches that apixaban was known in the

 crystalline form. (DTX-359 at ¶¶ [0041]-[0046] (Examples 1–3).6–7; Tr. 1233:21–25

 (Chambliss); see also DTX-344.4–5, DTX-344.38–39; DTX-349.9; Tr. 1321:4–7 (Chambliss);

 Tr. 811:7–813:23 (Schurko).)

           255.     Wei also teaches enhancing the dissolution rate and improving the bioavailability




 DocID: 4824-7719-9789.13                            45
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 52 of 58 PageID #: 14989



 of crystalline apixaban by reducing the particle size of the apixaban crystals to “small …

 particles.” (DTX-359 at ¶ [0003]; Tr. 1247:20–1248:17 (Chambliss).)

          256.      Wei described the “large” apixaban crystals as those having a D90 of greater than

 about 100 microns, and “small” apixaban crystals as those having a D90 of less than about 30

 microns. (DTX-359 at ¶ [0020]; Tr. 1234:1–9, 1319:7–15, 1319:25–1320:6, 1323:11–17,

 1326:16–18, 1327:25–1328:3 (Chambliss).)

                    b.      FDA Guidance 1997

          257.      FDA Guidance 1997 is prior art under 35 U.S.C. § 102(b) to the ’945 Patent.

 (DTX-320; PSUF ¶ 102.)

          258.      FDA Guidance 1997 taught both the “(1) basket method (Apparatus I) and (2) the

 paddle method (Apparatus 2)” dissolution test methods. (DTX-320.15; Tr. 1261:13–1262:6

 (Chambliss).)

          259.      FDA Guidance 1997 also taught a paddle speed of 50–75 rpm. (DTX-320.16; Tr.

 1262:7–8 (Chambliss).)

          260.      FDA Guidance 1997 further disclosed the “volume of dissolution medium is

 generally 500, 900, or 1000 mL.” (DTX-320.15; Tr. 1262:8–9 (Chambliss).)

          261.      Intentionally Left Blank

          262.      FDA Guidance 1997 additionally disclosed that “All dissolution tests for IR

 dosage forms should be conducted at 37 ± 0.5°C.” (DTX-320.16; Tr. 1262:10–11 (Chambliss).)

          263.      FDA Guidance 1997 additionally disclosed that to simulate intestinal fluid, “a

 dissolution medium of pH 6.8 should be employed.” (DTX-320.15; Tr. 1262:12–17

 (Chambliss).)

          264.      FDA Guidance 1997 further disclosed for BCS Class III drugs that the dissolution




 DocID: 4824-7719-9789.13                           46
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 53 of 58 PageID #: 14990



 rate should be 85% in 15 minutes in order to ensure that the bioavailability of the drug is not

 limited by dissolution rate, which subsumes and teaches the recited 77% in 30 minutes

 dissolution rate recited in the Asserted ’945 Claims. (DTX-320.6; Tr. 1323:16–1324:8

 (Chambliss).)

          265.      FDA Guidance 1997 lastly disclosed that, for drugs like apixaban that are

 sparingly or poorly water soluble, “use of a surfactant such as sodium lauryl sulfate is

 recommended.” (DTX-320.15; Tr. 1262:18–-22 (Chambliss).)

          266.      The experts agree that there is nothing “innovative” about these testing methods

 and conditions disclosed in FDA Guidance 1997. (Tr. 1753:10–1754:19 (Myerson); Tr. 1261:13–

 1262:22, Tr. 1323:16–1324:8 (Chambliss).)

          5.        Invalidity Claim Charts

          267.      Based upon the motivation taught in the prior art and state of the art (D-PF ¶ 233),

 one skilled in the art would have considered the Asserted ’945 Claims invalid over Carreiro and

 Wei in view of FDA Guidance 1997 as demonstrated in the below claim chart.

                 CLAIM LIMITATION(S)                                  PRIOR ART REFERENCE
      12. A solid pharmaceutical composition              (DTX-312.7, DTX-312.9; Tr. 1752:18–1753:4
      comprising a therapeutically effective              (Myerson); Tr. 1322:19–1323:10 (Chambliss).)
      amount of apixaban
      and a pharmaceutically acceptable diluent or        (DTX-312.7, DTX-312.9; Tr. 1752:18–1753:4
      carrier,                                            (Myerson); Tr. 1322:19–1323:10 (Chambliss).)

      wherein apixaban comprises crystalline              (DTX-359 at ¶¶ [0003], [0020], [0041]-[0046];
      apixaban particles, wherein the crystalline         Tr. 1233:21–25, Tr. 1234:1–9, 1247:20–1248:17,
      apixaban particles have a D90 equal to or less      1319:7–15, 1319:25–1320:6, 1323:11–17
      than about 89 µm,                                   (Chambliss).)

      And wherein, as measured using a USP                (DTX-320.6, DTX-320.15–16; Tr. 1261:13–
      Apparatus 2 at a paddle rotation speed of 75        1262:22, 1323:18–1324:8 (Chambliss).)
      rpm in 900 mL, of a dissolution medium at
      37°C, at least 77 wt % of apixaban in the
      pharmaceutical composition dissolves within
      30 minutes in the dissolution medium, and


 DocID: 4824-7719-9789.13                            47
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 54 of 58 PageID #: 14991



      the dissolution medium is 0.05 M sodium
      phosphate at a pH 6.8 containing 0.05%
      sodium lauryl sulfate.

      21. The composition as defined in claim 12,
      wherein the pharmaceutical composition              (DTX-312.7, DTX-312.9; Tr. 1752:18–1753:4
      comprises 2.5 mg of apixaban.                       (Myerson); Tr. 1322:19–1323:10, 1326:24–
                                                          1327:1 (Chambliss).)


      22. The composition as defined in claim 12,
      wherein the pharmaceutical composition              (DTX-312.7, DTX-312.9; Tr. 1752:18–1753:4
      comprises 5 mg of apixaban.                         (Myerson); Tr. 1322:19–1323:10, 1326:24–
                                                          1327:1 (Chambliss).)


          268.      Based upon the motivation taught in the prior art and state of the art (D-PF ¶ 233),

 one skilled in the art would have considered the Asserted ’945 Claims invalid over ’306

 publication and Wei in view of FDA Guidance 1997 as demonstrated in the below claim chart.

                 CLAIM LIMITATION(S)                                  PRIOR ART REFERENCE
      12. A solid pharmaceutical composition              (DTX-303 at ¶¶ [0051], ¶¶ [0062]-[0063], [0081];
      comprising a therapeutically effective              Tr. 1232:16–20, 1317:18–1318:6, 1325:12–1326:2
      amount of apixaban                                  (Chambliss).)

      and a pharmaceutically acceptable diluent or        (DTX-303 at ¶ [0051]; Tr. 1232:16–20, 1325:25–
      carrier,                                            1326:2, 1326:11–14 (Chambliss).)

      wherein apixaban comprises crystalline              (DTX-359.6–7 at ¶¶ [0003], [0020], [0041]-
      apixaban particles, wherein the crystalline         [0046]; Tr. 1233:21–25, 1234:1–9, 1247:20–
      apixaban particles have a D90 equal to or less      1248:17, 1319:7–15, 1319:25–1320:6, 1326:16–18
      than about 89 µm,                                   (Chambliss).)

      And wherein, as measured using a USP                (DTX-320.6, DTX-320.15–16; Tr. 1261:13–
      Apparatus 2 at a paddle rotation speed of 75        1262:22, 1326:19–22 (Chambliss).)
      rpm in 900 mL, of a dissolution medium at
      37°C, at least 77 wt % of apixaban in the
      pharmaceutical composition dissolves within
      30 minutes in the dissolution medium, and
      the dissolution medium is 0.05 M sodium
      phosphate at a pH 6.8 containing 0.05%
      sodium lauryl sulfate.

      21. The composition as defined in claim 12,


 DocID: 4824-7719-9789.13                            48
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 55 of 58 PageID #: 14992



      wherein the pharmaceutical composition              (DTX-303 at ¶ [0081], ¶¶ [0062]-[0063]; Tr.
      comprises 2.5 mg of apixaban.                       1317:18–1318:6, 1325:16–24 (Chambliss).)


      22. The composition as defined in claim 12,
      wherein the pharmaceutical composition              (DTX-303 at ¶ [0081], ¶¶ [0062]-[0063]; Tr.
      comprises 5 mg of apixaban.                         1317:18–1318:6, 1325:16–24 (Chambliss).)


          269.      Based upon the motivation taught in the prior art and state of the art (D-PF ¶ 233),

 one skilled in the art would have considered the Asserted ’945 Claims invalid over ’208 patent

 and Wei in view of FDA Guidance 1997 as demonstrated in the below claim chart.

                 CLAIM LIMITATION(S)                                   PRIOR ART REFERENCE
      12. A solid pharmaceutical composition              (JTX-1 col.1:16–25, 269:1–7, 270:5–8; Tr.
      comprising a therapeutically effective              1318:14–20, 1327:13–24 (Chambliss).)
      amount of apixaban
      and a pharmaceutically acceptable diluent or        (JTX-1 col.155:7–10, 270:5–8; Tr. 1318:18–23,
      carrier,                                            1327:18–23 (Chambliss).)

      wherein apixaban comprises crystalline              (DTX-359.6–7 at ¶¶ [0003], [0020], [0041]-
      apixaban particles, wherein the crystalline         [0046]; Tr. 1233:21–25, 1234:1–9, 1247:20–
      apixaban particles have a D90 equal to or less      1248:17, 1319:7–15, 1319:25–1320:6, 1327:25–
      than about 89 µm,                                   1328:3 (Chambliss).)

      And wherein, as measured using a USP                (DTX-320.6, DTX-320.15–16; Tr. 1261:13–
      Apparatus 2 at a paddle rotation speed of 75        1262:22, 1328:4–9 (Chambliss).)
      rpm in 900 mL, of a dissolution medium at
      37°C, at least 77 wt % of apixaban in the
      pharmaceutical composition dissolves within
      30 minutes in the dissolution medium, and
      the dissolution medium is 0.05 M sodium
      phosphate at a pH 6.8 containing 0.05%
      sodium lauryl sulfate.

      21. The composition as defined in claim 12,
      wherein the pharmaceutical composition              (JTX-1 col.156:23–28, 157:6–11, 157:24–32; Tr.
      comprises 2.5 mg of apixaban.                       1318:24–1319:1, 1328:10–16 (Chambliss).)


      22. The composition as defined in claim 12,
      wherein the pharmaceutical composition              (JTX-1 col.156:23–28, 157:6–11, 157:24–32; Tr.
      comprises 5 mg of apixaban.                         1318:24–1319:1, 1328:10–16 (Chambliss).)



 DocID: 4824-7719-9789.13                            49
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 56 of 58 PageID #: 14993



          270.      Based upon the motivation taught in the prior art and state of the art (D-PF ¶ 233),

 one skilled in the art would have considered the Asserted ’945 Claims invalid over Nause in

 view of FDA Guidance 1997 as demonstrated in the below claim chart.

                 CLAIM LIMITATION(S)                                  PRIOR ART REFERENCE
      12. A solid pharmaceutical composition              (DTX-344.4, DTX-344.75 (Example 7/Table 8);
      comprising a therapeutically effective              Tr. 1320:15–1321:3, 1329:15–1330:3
      amount of apixaban                                  (Chambliss).)

      and a pharmaceutically acceptable diluent or        (DTX-344.4, DTX-344.75 (Example 7/Table 8);
      carrier,                                            Tr. 1320:15–1321:3, 1330:4–7 (Chambliss).)

      wherein apixaban comprises crystalline              (DTX-344.4–5, DTX-344.38–39; Tr. 1321:4–7,
      apixaban particles, wherein the crystalline         1330:8–14 (Chambliss); Tr. 811:7–813:23
      apixaban particles have a D90 equal to or less      (Schurko).)
      than about 89 µm,
      And wherein, as measured using a USP                (DTX-320.6, DTX-320.15–16; Tr. 1261:13–
      Apparatus 2 at a paddle rotation speed of 75        1262:22, 1330:16–20 (Chambliss).)
      rpm in 900 mL, of a dissolution medium at
      37°C, at least 77 wt % of apixaban in the
      pharmaceutical composition dissolves within
      30 minutes in the dissolution medium, and
      the dissolution medium is 0.05 M sodium
      phosphate at a pH 6.8 containing 0.05%
      sodium lauryl sulfate.

      21. The composition as defined in claim 12,
      wherein the pharmaceutical composition              (DTX-344.4; Tr. 1321:8–18, 1330:21–1331:2
      comprises 2.5 mg of apixaban.                       (Chambliss).)


      22. The composition as defined in claim 12,
      wherein the pharmaceutical composition              (DTX-344.4, DTX-344.75 (Example 7/Table 8);
      comprises 5 mg of apixaban.                         Tr. 1320:15–1321:3, 1330:21–1331:2
                                                          (Chambliss).)




 DocID: 4824-7719-9789.13                            50
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 57 of 58 PageID #: 14994



 Dated: December 20, 2019                 Respectfully submitted,

                                          /s/ John C. Phillips, Jr.
 OF COUNSEL:                              John C. Phillips, Jr. (#110)
 Marc R. Wezowski                         David A. Bilson (#4986)
 Don J. Mizerk                            PHILLIPS, GOLDMAN, MCLAUGHLIN &
 Phillip D. Segrest, Jr.                  HALL, P.A.
 Dustin L. Taylor                         1200 North Broom Street
 Femi Masha                               Wilmington, DE 19806
 HUSCH BLACKWELL LLP                      Tel: (302) 655-4200
 120 South Riverside Plaza, Suite 2200    jcp@pgmhlaw.com
 Chicago, IL 60606                        dab@pgmhlaw.com
 Tel: (312) 655-1500
 marc.wezowski@huschblackwell.com         Counsel for Sigmapharm Laboratories LLC
 don.mizerk@huschblackwell.com
 philip.segrest@huschblackwell.com
 dustin.taylor@huschblackwell.com
 femi.masha@huschblackwell.com

 Thomas P. Heneghan
 HUSCH BLACKWELL LLP
 33 East Main Street
 Suite 300
 Madison, WI 53701
 Tel: (608) 234-6032
 Tom.heneghan@huschblackwell.com


 OF COUNSEL:                              /s/ Karen L. Pascale
 Paul H. Kochanski                        Karen L. Pascale
 Kendall K Gurule                         Robert M. Vrana
 LERNER, DAVID, LITTENBURG,               YOUNG, CONAWAY, STARGATT &
 KRUMHOLZ & MENTLIK, LLP                  TAYLOR LLP
 20 Commerce Drive                        Rodney Square
 Cranford, NJ 07016                       1000 North King Street
 Tel: (908)654-5000                       Wilmington, DE 19801
 pkochanski@lernerdavid.com               Tel: (302) 571-6600
 kgurule@lernerdavid.com                  kpascale@ycst.com
                                          rvrana@ycst.com

                                          Counsel for Sunshine Lake Pharma Co., Ltd.
                                          and HEC Pharm USA Inc.




 DocID: 4824-7719-9789.13                51
Case 1:17-cv-00374-LPS Document 691 Filed 12/20/19 Page 58 of 58 PageID #: 14995



 OF COUNSEL:                            /s/ John C. Phillips, Jr.
 Paul A. Braier                         John C. Phillips, Jr. (#110)
 P. Branko Pejic                        David A. Bilson (#4986)
 Michael J. Fink                        PHILLIPS, GOLDMAN, MCLAUGHLIN &
 Jill M. Browning                       HALL, P.A.
 GREENBLUM & BERNSTEIN, P.L.C.          1200 North Broom Street
 1950 Roland Clarke Place               Wilmington, DE 19806
 Reston, VA 20191                       Tel: (302) 655-4200
 Tel: (703) 716-1191                    jcp@pgmhlaw.com
 pbraier@gbpatent.com                   dab@pgmhlaw.com
 bpejic@gbpatent.com
 mfink@gbpatent.com                     Counsel for Unichem Laboratories Ltd.
 jbrowning@gbpatent.com




 DocID: 4824-7719-9789.13              52
